--------------------------------------------------------------------------------

Exhibit 10.26



PCY HOLDINGS, LLC


and


MELODY HOMES, INC.


CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE


(Sky Ranch)



--------------------------------------------------------------------------------

Table of Contents
 
1.
PURCHASE AND SALE.
2
     
2.
PURCHASE PRICE.
3
     
3.
PAYMENT OF PURCHASE PRICE.
3
     
4.
SELLER’S TITLE.
4
     
5.
SELLER OBLIGATIONS.
7      
6.
PRE-CLOSING CONDITIONS.
11      
7.
CLOSING.
14      
8.
CLOSINGS; CLOSING PROCEDURES.
15
     
9.
SELLER’S DELIVERY OF TITLE.
17      
10.
DUE DILIGENCE PERIOD; ACCEPTANCE OF PROPERTY; RELEASE AND DISCLAIMER.
19      
11.
SELLER’S REPRESENTATIONS.
24      
12.
PURCHASER’S OBLIGATIONS.
26      
13.
UNCONTROLLABLE EVENTS.
28      
14.
COOPERATION.
28      
15.
FEES.
29      
16.
WATER AND SEWER TAPS; FEES; AND DISTRICT MATTERS.
29      
17.
HOMEOWNERS’ ASSOCIATION.
32      
18.
REIMBURSEMENTS AND CREDITS.
32      
19.
NAME AND LOGO.
33      
20.
RENDERINGS.
33      
21.
COMMUNICATIONS IMPROVEMENTS.
33




--------------------------------------------------------------------------------

22.
SOIL HAULING.
34      
23.
SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LIST.
34      
24.
ASSIGNMENT.
34      
25.
SURVIVAL.
35      
26.
CONDEMNATION.
35      
27.
BROKERS.
35      
28.
DEFAULT AND REMEDIES.
35      
29.
GENERAL PROVISIONS.
37




--------------------------------------------------------------------------------

DEFINITIONS


“45’ Alley Load Lots” shall have the meaning set forth in the Recitals.
“Additional Deposit” shall have the meaning set forth in Section 3(a).
“APS Mill Levy” shall have the meaning set forth in Section 4(d)(iii).
“Architectural Review Committee” shall have the meaning set forth in Section
12(d).
“ASP” shall have the meaning set forth in Section 5(a)(i).
“ASP Criteria” shall have the meaning set forth in Section 12(d).
“Authorities” and “Authority” shall have the meaning set forth in the Recitals.
“BMPs” shall have the meaning set forth in Section 29(x).
“Board” shall have the meaning set forth in Section 16(b).
“BP Restriction” shall have the meaning set forth in Section 5(b).
“Builder Designation” shall have the meaning set forth in Section 8(d)(ii)(7).
“CAB” shall have the meaning set forth in Section 4(d)(i).
“CABEA” shall have the meaning set forth in Section 16(c).
“CDs” shall have the meaning set forth in Section 5(a)(i).
“Closed” shall have the meaning set forth in Section 7.
“Closing Date” shall have the meaning set forth in Section 8(a).
“Closing Purchase Price Payment” shall have the meaning set forth in Section
2(a).
“Closing” shall have the meaning set forth in Section 7.
“Communications Improvements” shall have the meaning set forth in Section 21.
“Communications” shall have the meaning set forth in Section 29(j).
“Completion Notice” shall have the meaning set forth in Section 5(c).
“Continuation Notice” shall have the meaning set forth in Section 10(a).
“Contract” shall have the meaning set forth in the Preamble.
“County” shall have the meaning set forth in the Recitals.
“County Records” shall have the meaning set forth in Section 5(a)(i).
“Dedications” shall have the meaning set forth in Section 18.
“Deposit” shall have the meaning set forth in Section 3(a).
“Design Guidelines” shall have the meaning set forth in Section 12(d).
“Development” shall have the meaning set forth in the Recitals.

“District” shall have the meaning set forth in Section 9(d).



--------------------------------------------------------------------------------

“District Documentation” shall have the meaning set forth in Section 4(d)(iii).
“District Improvements” shall have the meaning set forth in Section 16(b).
“Due Diligence Period” shall have the meaning set forth in Section 10(a).
“Easement” shall have the meaning set forth in Section 21.
“Effective Date” shall have the meaning set forth in the Preamble.
“Engineer” shall have the meaning set forth in Section 5(d).
“Entitlements” shall have the meaning set forth in Section 5(a)(i).
“Environmental Claim” shall have the meaning set forth in Section 10(g).
“Environmental Laws” shall have the meaning set forth in Section 10(g).
“EPA” shall have the meaning set forth in Section 10(b).
“Escalator” shall have the meaning set forth in Section 2(b).
“Feasibility Review” shall have the meaning set forth in Section 10(a).
“Filing” and “Filings” shall have the meaning set forth in the Recitals.
“Final Approval” shall have the meaning set forth in Section 5(a)(i).
“Final Lotting Diagram” shall have the meaning set forth in Section 1.
“Final Plat” shall have the meaning set forth in Section 5(a)(i).
“Finished Lot Improvement Deadline” shall have the meaning set forth in Section
8(a).
“Finished Lot Improvements” shall have the meaning set forth in the Recitals.
“First Closing” shall have the meaning set forth in Section 1.
“Fourth Closing” shall have the meaning set forth in Section 1.
“Gallagher Adjustments” shall have the meaning set forth in Section 4(d)(iii).
“GDP” shall have the meaning set forth in Section 5(a)(i).
“General Assignment” shall have the meaning set forth in Section 8(d)(ii)(9).
“Good Funds” shall have the meaning set forth in Section 2(a).
“Governmental Fees” shall have the meaning set forth in Section 18.
“Government Warranty Period” shall have the meaning set forth in Exhibit C,
Section 5(a).
“Governmental Warranty” shall have the meaning set forth in Exhibit C, Section
5(a).
“Grading Deposit” shall have the meaning set forth in Section 3(a).
“Hazardous Materials” shall have the meaning set forth in Section 10(g).
“Homebuyer Disclosures” shall have the meaning set forth in Section 12(e).
“Homeowners’ Association” shall have the meaning set forth in Section 17.



--------------------------------------------------------------------------------

“Homes”, “Houses”, and “Residences” (in the singular or plural) shall have the
meaning set forth in Section 12(d)(i).
“House Plans” shall have the meaning set forth in Section 12(d)(i).
“IGA” shall have the meaning set forth in Section 16(c).
“Infrastructure Improvements” shall have the meaning set forth in Section 18.
“Initial Deposit” shall have the meaning set forth in Section 3(a).
“Initial Purchase Condition” shall have the meaning set forth in Section
6(a)(i).
“Interchange Condition” shall have the meaning set forth in Section 6(a)(ii).
“Interchange Upgrades” shall have the meaning set forth in Section 5(b).
“Lien Affidavit” shall have the meaning set forth in Section 4(a).
“Lot” and “Lots” shall have the meaning set forth in the Recitals.
“Lot Development Fee Schedule” shall have the meaning set forth in Section
16(a).
“Lotting Diagram” shall have the meaning set forth in the Recitals.
“Maintenance Declaration” shall have the meaning set forth in Section 12(d)(i).
“Master Commitment” shall have the meaning set forth in Section 4(a).
“Master Covenants” shall have the meaning set forth in Section 4(d)(i).
“Master Declaration” shall have the meaning set forth in Section 4(d)(i).
“Maximum Mills Limitation” shall have the meaning set forth in Section
4(d)(iii).
“Metro District Payments” shall have the meaning set forth in Section 16(b).
“New Exception Objection” shall have the meaning set forth in Section 4(b).
“New Exception Review Period” shall have the meaning set forth in Section 4(b).
“New Exceptions” shall have the meaning set forth in Section 4(b).
“NOI” shall have the meaning set forth in Section 29(x).
“Non-Government Warranty Period” shall have the meaning set forth in Exhibit C,
Section 5(b).
“Non-Government Warranty” shall have the meaning set forth in Exhibit C, Section
5(b).
“Non-Seller Caused Exception” shall have the meaning set forth in Section 4(b).
“NORM” shall have the meaning set forth in Section 10(b).
“OFAC” shall have the meaning set forth in Section 1.
“Other New Exceptions” shall have the meaning set forth in Section 4(b).
“Overex” shall have the meaning set forth in Section 5(d).
“Overex Diligence Amount” shall have the meaning set forth in Section 5(d).



--------------------------------------------------------------------------------

“Owner’s Affidavit” shall have the meaning set forth in Section 4(a).
“Permissible New Exceptions” shall have the meaning set forth in Section 4(b).
“Permitted Closing Day” shall have the meaning set forth in Section 8(b).
“Permitted Exceptions” shall have the meaning set forth in Section 9.
“PIF Covenant” shall have the meaning set forth in Section 9(e).
“Plans” shall have the meaning set forth in Section 5(d).
“Plat Certificate” shall have the meaning set forth in Section 4(a).
“Property” shall have the meaning set forth in the Recitals.
“Public Improvement District” or “PID” shall have the meaning set forth in
Section 4(d)(ii).
“Public Improvements” shall have the meaning set forth in Exhibit C, Section
5(a).
“Punch-List Items” shall have the meaning set forth in Section 5(c).
“Purchase Price” shall have the meaning set forth in Section 2.
“Purchaser” shall have the meaning set forth in the Preamble.
“Purchaser Parties” shall have the meaning set forth in Section 10(i).
“Purchaser’s Conditions Precedent” shall have the meaning set forth in Section
6(b).
“Purchaser’s Geotechnical Reports” shall have the meaning set forth in Section
10(d).
“Purchaser’s SWPPP” shall have the meaning set forth in Section 29(x).
“Rangeview” shall have the meaning set forth in Section 16(a).
“Regional Improvements” shall have the meaning set forth in Section 4(d)(ii).
“Regional Improvements Authority” shall have the meaning set forth in Section
4(d)(ii).
“Regional Improvements Mill Levy” shall have the meaning set forth in Section
4(d)(iii).
“Reservations and Covenants” shall have the meaning set forth in Section
8(d)(ii)(1).
“SDF” shall have the meaning set forth in Section 16(d)(iii).
“SDP” shall have the meaning set forth in Section 5(a)(i).
“Second Closing” shall have the meaning set forth in Section 1.
“Seller” shall have the meaning set forth in the Preamble.
“Seller Caused Exception” shall have the meaning set forth in Section 4(b).
“Seller Cure Period” shall have the meaning set forth in Section 4(b).
“Seller Documents” shall have the meaning set forth in Section 10(a).
“Seller Party” or “Seller Parties” shall have the meaning set forth in Section
5(d).
“Seller’s Actual Knowledge” shall have the meaning set forth in Section 11.



--------------------------------------------------------------------------------

“Seller’s Condition Precedent” shall have the meaning set forth in Section 6.
“Seller’s Express Representations” shall have the meaning set forth in Section
10(f).
“Seller’s Representations” shall have the meaning set forth in Section 11.
“Service” shall have the meaning set forth in Section 21.
“Service Plans” shall have the meaning set forth in Section 16(c).
“SFD 50’ Lots” shall have the meaning set forth in the Recitals.
“Sidewalks” shall have the meaning set forth in Exhibit C, Section 4.
“Sky Ranch” shall have the meaning set forth in the Recitals.
“Sky Ranch Districts” shall have the meaning set forth in Section 16(c).
“Substantially Complete” or “Substantial Completion” shall have the meaning set
forth in Section 5(c)(i).
“Survey” shall have the meaning set forth in Section 4(a).
“SWPPP” shall have the meaning set forth in Section 29(x).
“Takedown” shall have the meaning set forth in the Recitals.
“Takedown 1 Closing” shall have the meaning set forth in Section 8(a).
“Takedown 1 Closing Date” shall have the meaning set forth in Section 8(a).
“Takedown 1 Finished Lot Improvement Deadline” shall have the meaning set forth
in Section 8(a).
“Takedown 1 Lots” shall have the meaning set forth in the Recitals.
“Takedown 2 Closing” shall have the meaning set forth in Section 8(a).
“Takedown 2 Closing Date” shall have the meaning set forth in Section 8(a).
 “Takedown 2 Lots” shall have the meaning set forth in the Recitals.
“Takedown 3 Closing” shall have the meaning set forth in Section 8(a).
“Takedown 3 Closing Date” shall have the meaning set forth in Section 8(a).
“Takedown 3 Lots” shall have the meaning set forth in the Recitals.
“Takedown 4 Closing” shall have the meaning set forth in Section 8(a).
“Takedown 4 Closing Date” shall have the meaning set forth in Section 8(a).
“Takedown 4 Lots” shall have the meaning set forth in the Recitals.
“Takedown Commitment” shall have the meaning set forth in Section 4(b).
“Tap Purchase Agreement” shall have the meaning set forth in Section 16(a).
“Third Closing” shall have the meaning set forth in Section 1.



--------------------------------------------------------------------------------

“Title Company” shall have the meaning set forth in Section 4(a).
“Title Company Indemnity” shall have the meaning set forth in Section 4(a).
“Title Objections” shall have the meaning set forth in Section 4(a).
“Title Policy” shall have the meaning set forth in Section 4(e).
“Tree Lawns” shall have the meaning set forth in Exhibit C, Section 4.
“Uncontrollable Event” shall have the meaning set forth in Section 12(e).
“Utility Deposit” shall have the meaning set forth in Section 3(a).



--------------------------------------------------------------------------------

CONTRACT FOR PURCHASE
AND SALE OF REAL ESTATE


THIS CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this "Contract") is entered
into as of the Effective Date (as hereinafter defined) by and between PCY
HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and MELODY
HOMES, INC., a Delaware corporation ("Purchaser").


RECITALS:


A.          Seller is developing a master planned residential community known as
“Sky Ranch” which is located in Arapahoe County, Colorado (“County”).  The Sky
Ranch master planned residential community may also be referred to herein as the
“Development”.  The conceptual development plan and lotting diagram for Phase B
of the Development (the “Lotting Diagram”) are attached hereto as Exhibit A and
incorporated herein by this reference.  The Development is being platted in
several subdivision filings and developed in phases.  Each subdivision filing is
hereinafter sometimes respectively referred to as a “Filing” and collectively as
“Filings”.


B.          Seller desires to sell to Purchaser, and Purchaser desires to
purchase and obtain from Seller, approximately 236 platted and finished (as
provided in this Contract) single family residential lots (individually referred
to as a “Lot” and collectively as the “Lots”) in the Development which will be
finished in accordance with this Contract and which will be used for the
construction of single family residential dwellings upon the terms and
conditions set forth in this Contract.


C.          Seller is selling residential lots within the Development to
multiple homebuilders, including Purchaser.  The Lots to be sold by Seller and
acquired by Purchaser that are located within the Development shall be
hereinafter collectively referred to as the "Property."  The Lots will be
conveyed at one or more Closings as more particularly provided herein and each
such Closing may be referred to herein as a “Takedown.”  The Lots which are to
be conveyed at the first Closing shall be sometimes hereinafter collectively
referred to as the "Takedown 1 Lots"; the Lots which are to be conveyed at the
second Closing shall be sometimes hereinafter collectively referred to as the
"Takedown 2 Lots"; the Lots which are to be conveyed at the third Closing shall
be sometimes hereinafter collectively referred to as the "Takedown 3 Lots"; and
the Lots which are to be conveyed at the fourth Closing shall be sometimes
hereinafter collectively referred to as the "Takedown 4 Lots".


D.          As of the Effective Date, the Lots have not been subdivided pursuant
to a recorded final subdivision plat.  The number and location of the Lots to be
acquired by Purchaser are generally depicted on the Lotting Diagram.  The
precise number, dimension and location of the Lots will be established by the
Final Plat (hereafter defined) for such Lots at the time it is approved by the
County and/or any other relevant governmental authority (collectively, the
"Authorities" and each an “Authority”).  As of the Effective Date, the parties
anticipate that Purchaser will acquire approximately 236 Lots, of which
approximately:


1

--------------------------------------------------------------------------------


•
Seventy-Seven (77) Lots that are approximately 45 feet wide by approximately 100
feet deep for the construction of detached single family alley load homes (“45’
Alley Load Lots”); and





•
One Hundred Fifty-Nine (159) Lots that are approximately 50 feet wide by
approximately 110 feet deep for the construction of detached single family homes
(“SFD 50’ Lots”).



E.          The Lots which are acquired at each Closing will be finished lots
and Seller will construct or cause to be constructed certain infrastructure
improvements for the Lots as described on Exhibit C attached hereto (the
"Finished Lot Improvements").


NOW, THEREFORE, in consideration of the mutual promises and covenants of the
parties as hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:


AGREEMENT:


1.           Purchase and Sale. The Property shall be purchased at four (4)
Closings.  Subject to the terms and conditions of this Contract, Seller agrees
to sell to Purchaser, and Purchaser agrees to purchase from Seller, on or before
the dates set forth in Section 8(b) below, the Lots in each Takedown, as
generally depicted on the Lotting Diagram and as follows:
 


•
At the Takedown 1 Closing (“First Closing”), Twenty-One (21) 45’ Alley Load Lots
and Forty-Six (46) SFD 50’ Lots;

 


•
At the Takedown 2 Closing (“Second Closing”), Sixteen (16) 45’ Alley Load Lots
and Twenty-Seven (27) SFD 50’ Lots;

 


•
At the Takedown 3 Closing (“Third Closing”), Twenty (20) 45’ Alley Load Lots and
Forty-Two (42) SFD 50’ Lots; and

 


•
At the Takedown 4 Closing (“Fourth Closing”), Twenty (20) 45’ Alley Load Lots
and Forty-Four (44) SFD 50’ Lots.

 
Notwithstanding the foregoing, however, the parties acknowledge and agree that
the Parties shall negotiate during the Due Diligence Period to reach agreement
on a mutually acceptable site plan for the Lots (“Final Lotting Diagram”) and
that the exact number and location of the Lots within each Takedown are subject
to adjustment based upon the approval by the Authorities of the Final Plat (as
hereinafter defined) that includes the Lots to be acquired by Purchaser at each
Takedown.  The precise number, dimension (subject to the provisions of this
Contract), location and legal description of the Lots will be established at the
time the Final Plat for such Lots is approved by the County and/or any other
Authority, and upon approval of each such Final Plat the parties shall execute
an amendment to this Contract setting forth the legal description of those Lots
included in the approved Final Plat.  Notwithstanding anything in this Contract
to the contrary, if, for any Takedown anticipated hereunder the Final Approval
of the Final Plat therefor establishes a total number of Lots to be acquired at
such Takedown which is ten percent (10%) less than the total Lot count
identified for such Takedown in the Final Lotting Diagram approved by Purchaser
prior to the expiration of the Due Diligence Period, then Purchaser may
terminate this Contract by delivery of written notice to Seller, in which event
that portion of the Deposit not previously applied at a Closing shall be
returned to Purchaser, and neither party shall have any further rights or
obligations under this Contract, except those that expressly survive such
termination.


2

--------------------------------------------------------------------------------

2.           Purchase Price. The purchase price to be paid by Purchaser to
Seller for each Lot (the "Purchase Price") shall consist of the Closing Purchase
Price Payment (as hereinafter defined).  The Purchase Price for each Lot shall
be calculated as provided in the following Section 2(a) and shall be subject to
adjustment as provided in Section 2(b) below:
 
(a)          Purchase Price Payments.  For each Lot the Purchase Price shall be
the “Closing Purchase Price Payment” of Ninety-Five Thousand and 00/100 Dollars
($95,000.00) for each 45’ Alley Load Lot and One Hundred Eight Thousand and
00/100 Dollars ($108,000.00) for each SFD 50’ Lot, to be paid by Purchaser to
the Title Company as escrow agent for the benefit of Seller at the applicable
Closing by wire transfer or other immediately available and collectible funds
(“Good Funds”) (subject to adjustment as hereinafter provided in Section 2(b) of
this Contract);
 
(b)         Purchase Price Escalator.  The Purchase Price of each Lot that is
acquired at any Closing after the First Closing will increase by an amount equal
to the amount of simple interest that would accrue on the Purchase Price for a
Lot for the period elapsing between the date that the First Closing occurs until
the date the applicable Closing occurs, at a per annum rate equal to four
percent (4.0%) (the “Escalator”).  By way of example and for clarification
purposes only, if the Purchase Price of a Lot at the Closing of the Takedown 1
Lots is $95,000.00, then at a subsequent Closing occurring 24 months after the
date of the closing of the Takedown 1 Lots, the Purchase Price for a Lot at such
subsequent Closing will be $102,600.00, which is calculated as follows: $95,000
+ ($95,000 x .040) + ($95,000 x .040) = $102,600.00.  The Escalator shall not
accrue or be calculated during extension periods requested by Seller.
 
3.           Payment of Purchase Price. The Purchase Price for each of the Lots,
as determined pursuant to Section 2 above, shall be payable as follows:
 
(a)         Earnest Money Deposit.  Within seven (7) business days following the
Effective Date, Purchaser shall deliver to the Title Company (as defined in
Section 4(a) hereof) an earnest money deposit in the amount of Twenty-Five
Thousand  and 00/100ths Dollars ($25,000.00) (“Initial Deposit”).  Within five
(5) business days following the expiration of the Due Diligence Period and
Purchaser’s delivery of the Continuation Notice, Purchaser shall deliver to
Title Company an additional earnest money deposit in the amount of Seventy-Five
Thousand and 00/100ths Dollars ($75,000.00) (“Additional Deposit”).  Provided
that Purchaser has delivered its Continuation Notice and this Contract is then
in full force and effect, within seven (7) business days after the date that
Seller commences grading of the Property (to include physical moving of earth)
and provides Purchaser written notice thereof, Purchaser shall deliver to the
Title Company an amount equal to One Million and 00/100ths Dollars
($1,000,000.00) (the “Grading Deposit”) and provided that Purchaser has
delivered the Continuation Notice and this Contract is then in full force and
effect, within seven (7) business days after the date Seller commences
installation of wet utilities (to include installation of water and/or sewer
pipes) for the Property and provides Purchaser written notice thereof, Purchaser
shall deliver to the Title Company an amount equal to One Million and 00/100ths
Dollars ($1,000,000.00) (the “Utility Deposit”).  The Initial Deposit, the
Additional Deposit, the Grading Deposit, and the Utility Deposit and all
interest earned thereon shall be collectively referred to as, the “Deposit”. The
Deposit shall be paid in Good Funds and applied pro rata to the Purchase Price
due at each Closing, based on the percentage of the total Purchase Price (not
including the Escalator) due under this Contract.  The Title Company will act as
escrow agent and invest the Deposit in a federally insured institution on terms
reasonably agreed to by Purchaser and Seller.  If this Contract is terminated
prior to the expiration of the Due Diligence Period for any reason, the Initial
Deposit shall be refunded to Purchaser.  If this Contract is terminated after
the Due Diligence Period and prior to the Deposit being fully applied to the
Purchase Price at the last Closing, the unapplied portion of the Deposit shall
be paid to Seller, except as otherwise set forth in this Contract.


3

--------------------------------------------------------------------------------

(b)         Closing Purchase Price Payment.  That portion of the Purchase Price
for each Lot that is identified as the Closing Purchase Price Payment in Section
2 above shall be paid by Purchaser to Seller at the Closing of the applicable
Lot.
 
4.           Seller’s Title.
 

(a)         Preliminary Title Commitment.  Within ten (10) business days after
the Effective Date, Seller shall furnish to Purchaser, at Seller’s expense, a
current commitment for a Title Policy (as defined below) for the Property (the
“Master Commitment”) issued by Land Title Guarantee Company (“Title Company”) as
agent for First American Title Insurance Company, together with copies of the
instruments listed in the schedule of exceptions in the Master Commitment. If
the Master Commitment or Survey discloses any matters which are unacceptable to
Purchaser, then Purchaser shall object to the condition of the Master Commitment
in writing within seventy-five (75) days after the later of the Effective Date
and Purchaser’s receipt of the Master Commitment together with copies of all
documents constituting exceptions to title (the “Title Objections”).  Upon
receipt of the Title Objections, Seller may, at its option and at its sole cost
and expense, clear the title to the Property of the Title Objections.  In the
event Seller fails, or elects not to clear the title to the Property of the
Title Objections on or before the date that is ten (10) days before the
expiration of the Due Diligence Period, the Purchaser, as its sole remedy, may
elect before the expiration of the Due Diligence Period either: (i) to terminate
this Contract, in which event the Initial Deposit shall be promptly returned to
Purchaser, Purchaser shall deliver to Seller all information and materials
received by Purchaser from Seller pertaining to the Property and any
non-confidential and non-proprietary information otherwise obtained by Purchaser
pertaining to the Property (but specifically excluding any environmental reports
related to the Property), and thereafter the parties shall have no further
rights or obligations under this Contract except as otherwise provided in
Section 12(c) below; or (ii) to waive such objections and proceed with the
transactions contemplated by this Contract, in which event Purchaser shall be
deemed to have approved the title matters as to which its Title Objections have
been waived.  If Purchaser fails to provide the Title Objections prior to the
expiration of the seventy-five (75) day period required by this Section 4(a),
Purchaser shall be deemed to have elected to waive its objections as described
in the preceding clause.  If Purchaser fails to notify Seller of its election to
terminate this Contract or waive it objections, Purchaser shall be deemed to
have elected to waive its objections to any title matter that Seller has failed
or elected not to cure.  Seller shall release at or prior to the applicable
Closing any monetary lien that Seller or affiliate of Seller caused or created
against the Property with respect to that portion of the Property to be acquired
at a particular Closing other than non-delinquent real estate taxes and
assessments and Permitted Exceptions, and such monetary liens shall not
constitute Permitted Exceptions (as hereinafter defined). At each Closing,
without the need for Purchaser to object to the same in Purchaser’s Title
Objections, Seller shall execute and deliver the Title Company’s standard form
mechanic’s lien affidavit (the “Lien Affidavit”) in connection with the standard
printed exception for liens arising against the Lots purchased at the Closing
for work or materials ordered or contracted for by Seller, and to the extent
required by the Title Company a commercially reasonable indemnity agreement (the
“Title Company Indemnity”), provided, however, if Purchaser determines during
the Due Diligence Period that the Title Company refuses or is unwilling to
delete the standard printed exception for liens as part of extended coverage
despite Seller’s offer to execute and deliver the Lien Affidavit and Title
Company Indemnity, then Purchaser will have the right to terminate this Contract
on or before the expiration of the Due Diligence Period whereupon the Initial
Deposit will be returned to Purchaser, or Purchaser may proceed with the Closing
in which event the Title Policy will contain, and the Lots will be conveyed
subject to, the standard printed exception for liens unless the Title Company
agrees thereafter to delete such lien exception, however, the Purchaser shall
have no further termination rights if the Title Company does not agree to do
so.  If the Title Company agrees during the Due Diligence Period to delete the
standard printed exception for liens as part of extended coverage and thereafter
the Title Company refuses to delete the exception for liens based on Seller’s
offer to execute and deliver the Lien Affidavit and Title Company Indemnity,
then such exception shall be deemed a Non-Seller Caused Exception (as
hereinafter defined) to which Purchaser shall have the right to object pursuant
to Section 4(b).  Seller shall request that the Takedown Commitment (as
hereinafter defined) provide for the deletion of the other standard printed
exceptions from the Title Policy (provided that Seller’s only obligations with
respect thereto shall be: (i) to provide a copy of Seller’s existing survey
(“Survey”), if any, of the land that contains the Lots; (ii) to obtain and
furnish, at Purchaser’s sole cost and expense, a plat certification issued by a
licensed surveyor in a form acceptable to the Title Company in order to delete
the standard survey exceptions (“Plat Certificate”) if and only to the extent a
Plat Certificate is required by the Title Company to delete such standard survey
exceptions; (iii) to execute the Title Company’s standard form seller-owner
final affidavit and agreement as reasonably modified by Seller and as to
Seller’s acts only if such affidavit is required by the Title Company for the
purpose of deleting any exception for parties in possession or other standard
exceptions (“Owner’s Affidavit”); and (iv) to execute the Lien Affidavit with
respect to Seller’s acts, in form and substance reasonably acceptable to
Seller).  Seller has no obligation to update the Survey or to provide a new
survey.


4

--------------------------------------------------------------------------------

(b)         Subsequently Disclosed Exceptions.  Not less than fifteen (15) days
prior to each Closing, Purchaser may request that the Title Company issue an
updated title commitment for that portion of the Property to be acquired at such
Closing (each a “Takedown Commitment”), together with copies of any additional
instruments listed in the schedule of exceptions which are not reflected in the
Master Commitment furnished pursuant to Section 4(a) above or in any prior
Takedown Commitment.  Additional items disclosed by a Takedown Commitment that
affect title to the Property are referred to as “New Exceptions”. New Exceptions
affecting title to the Property that are expressly permitted or contemplated by
the provisions of this Contract are referred to as “Permissible New Exceptions”
and all other New Exceptions are referred to as “Other New Exceptions”. 
Purchaser has no right to object to any Permissible New Exception.  Other New
Exceptions which do not materially adversely affect title to the Lots or the
construction or use of a Home (as hereinafter defined) thereon, shall also be
Permissible New Exceptions.  Purchaser shall have a period of seven (7) business
days from the date of its receipt of such Takedown Commitment and a copy of the
New Exceptions (the "New Exception Review Period") to review and to approve or
disapprove any Other New Exceptions.  If the Other New Exception is unacceptable
to Purchaser, Purchaser shall object to the Other New Exception in writing
within seven (7) business days from the date of Purchaser’s receipt of the
Takedown Commitment, together with a copy of the New Exceptions (the "New
Exception Objection").  Upon receipt of the New Exception Objection, Seller
shall cure the New Exception Objection (by deletion, insuring over, or
endorsement) to the extent that such Other New Exception was caused or created
by Seller or affiliates of Seller and is not otherwise permitted or contemplated
by this Contract ("Seller Caused Exception").  If the New Exception Objection
relates to an Other New Exception that was not caused by Seller (“Non-Seller
Caused Exception”), Seller may, at its sole discretion, cure the New Exception
Objection, within fifteen (15) days of receipt of the New Exception Objection
(“Seller Cure Period”) and the applicable Closing Date will be extended to
accommodate the Seller Cure Period.  In the event Seller fails, or elects not to
cure a Non-Seller Caused Exception within such fifteen (15) day period, the
Purchaser, as its sole remedy, may elect within seven (7) business days after
the end of the Seller Cure Period either: (i) to terminate this Contract, in
which event that portion of the Deposit not previously applied to the Purchase
Price at a Closing shall be refunded to Purchaser and the parties shall have no
further rights or obligations under this Contract, or (ii) to waive such
objection and proceed with the acquisition of the Lots in such Takedown, in
which event Purchaser shall be deemed to have approved the New Exception.  If
Purchaser fails to notify Seller of its election to terminate this Contract as
to the applicable Lots in accordance with the foregoing sentences within seven
(7) business days after the expiration of the Seller Cure Period (i) Purchaser
shall be deemed to have elected to waive its objections as described in the
preceding sentences (ii), and all such items shall be deemed to be Permitted
Exceptions.
 
(c)        Permitted Exceptions; Additional Easements.  Seller shall convey
title to the Lots included in each Takedown of the Property to Purchaser at the
Closing for such Takedown subject to the Permitted Exceptions described in
Section 9 hereof.  Prior to each Closing, Seller shall have the right, subject
to the limitations set forth below, and those Reservations and Covenants (as
hereinafter defined) as set forth on Exhibit B, attached hereto, and provided
Seller shall advise and provide copies of same to Purchaser promptly after
Seller becomes aware of same, to convey additional easements as Permissible New
Exceptions to utility and cable service providers, governmental or
quasi-governmental Authorities, metropolitan, water and sanitation districts,
homeowners associations or property owners associations or other entities that
serve the Development or adjacent property for construction of utilities and
other facilities to support the Development or such adjacent property, including
but not limited to sanitary sewer, water lines, electric, cable, broad-band and
telephone transmission, storm drainage and construction access easements across
the Property not yet acquired by Purchaser, allowing Seller or its assignees the
right to install and maintain sanitary sewer, water lines, cable television,
broad-band, electric, telephone and other utilities on the Property and on the
adjacent property owned by Seller and/or its affiliates, and further, to
accommodate storm drainage from the adjacent property.  Such easements shall
require the restoration of any surface damage or disturbance caused by the
exercise of such easements, shall not be located within the building envelope of
any Lot, shall not materially adversely affect the building envelope, value,
use, or enjoyment of (i) the Lots affected or the remaining portion of the
Property on which such easements are to be located, or (ii) any adjoining
property of Purchaser.


5

--------------------------------------------------------------------------------

(d)          Master Covenants; Regional Improvements Authority.
 
(i)         The Lots to be acquired pursuant to this Contract shall be, prior to
each Closing, made subject to the Covenants, Conditions and Restrictions for Sky
Ranch recorded in the County Records on August 10, 2018, at Reception No.
D8079588 (the “Master Declaration”).  The Master Declaration, together with any
supplemental declarations which have been, or may in the future be, recorded
against the Property, shall be collectively referred to as the “Master
Covenants”.  The Master Covenants are administered by the Sky Ranch Community
Authority Board (“CAB”) and shall be a Permitted Exception (as hereinafter
defined).  Seller shall provide to Purchaser for its review, a copy of the
Master Covenants as part of the Seller Documents (as hereinafter defined). 
Seller shall be permitted to revise or supplement the Master Covenants at any
time before the First Closing under this Contract without the consent of
Purchaser but with prior notice and copies of same to Purchaser; provided, that
any such revision has no material adverse effect on the Lots acquired or to be
acquired by Purchaser.
 
(ii)         The Seller may petition the County for the organization of a public
improvement district pursuant to C.R.S. Title 30, Article 20 (the “Public
Improvement District” or “PID”), or one or more public entities, including
without limitation, the Sky Ranch Districts, CAB, and County may enter into an
intergovernmental agreement pursuant to C.R.S. §§ 29-1-203 and – 203.5 to create
a public authority (the “Regional Improvements Authority”) to provide a source
of funding for the construction and operation of certain regional public
improvements serving the Development and other properties, including without
limitation, the freeway interchange at Interstate I-70/Airpark Frontage Road
adjacent to the Development and other regional improvements (collectively, the
“Regional Improvements”).  The PID, if formed, may pledge revenues and/or issue
general obligation indebtedness, revenue bonds or special assessment bonds and
will have the power to levy and collect ad valorem taxes on and against all
taxable property within the PID in accordance with the provisions of part 5 of
C.R.S. Title 30, Article 20. If and to the extent that Seller petitions the
County and the County organizes a PID that includes the Development, Purchaser
agrees that it will not object to the County’s organization of any such PID. 
Seller agrees to keep Purchaser reasonably notified with respect to any
petitions and/or submissions related to the PID and agrees to provide Purchaser,
upon request therefor, with copies of any such petitions and submissions.
 
(iii)      The Regional Improvements Authority, if created, may use revenue
generated by the Sky Ranch Districts’ imposition of a mill levy that is a subset
of the Sky Ranch Districts’ operations and maintenance mill levy to plan,
design, acquire, construct, install, relocate and/or redevelop, and the
administration, overhead and operations and maintenance costs incurred with
respect to the Regional Improvements (the “Regional Improvements Mill Levy”).
The Regional Improvements Mill Levy shall be calculated as the difference
between the overlapping mill levies of property subject to the Aurora Public
Schools mill levy (“APS Mill Levy”) and the overlapping mill levies of property
not subject to the APS Mill Levy.  Notwithstanding the foregoing, (i) Purchaser
may object if any proposal may exceed the Maximum Mills Limitation (hereafter
defined) and (ii) regardless of whether or not Purchaser objects, Purchaser
shall not be deemed to consent to or approve, and all PID documentation, coupled
and aggregated with any and all other documentation relating to the District
(hereafter defined), the other Sky Ranch Districts (hereafter defined), and the
Regional Improvements Authority (such documentation being collectively referred
to as, the “District Documentation”) shall only be permitted to levy and collect
in the aggregate amounts that do not exceed the lesser of: (i) the total mill
levy assessed against a residential lot that is subject to the APS Mill Levy;
and (ii) up to 55.664 mills (subject to “Gallagher Adjustments”) commencing with
the residential assessment rate as of January 1, 2021 for debt service, and up
to 11.133 mills for operation and maintenance (also subject to Gallagher
Adjustments) (collectively, the “Maximum Mills Limitation”). Seller shall be
solely liable for and shall pay (i) any ad valorem taxes levied by any district
or other entity in excess of the Maximum Mills Limitation, and (ii) any other
rates, tolls, fees or charges adopted by any such district or other entity and
this obligation of Seller shall survive all Closings for the benefit of
Purchaser and all successor Lot owners.


6

--------------------------------------------------------------------------------

(e)          Title Policy.  Within a reasonable time after each Closing, Seller,
at its expense, shall cause the Title Company to deliver an insurance policy
insuring Purchaser’s title to the Property conveyed at such Closing, pursuant to
the applicable Takedown Commitment and subject only to the Permitted Exceptions
(the “Title Policy”), and shall pay the premium for the basic policy at such
Closing.  The Title Policy shall provide insurance in an amount equal to the
Purchase Price for all Lots purchased at such Closing.  At each Closing, Seller
shall offer to execute and deliver a Lien Affidavit, an Owner’s Affidavit, and
shall obtain and furnish, at Purchaser’s expense, a Plat Certification, if
necessary, at least one (1) business day prior to such Closing.  Purchaser shall
pay any fees charged by the Title Company to delete the standard pre-printed
exceptions. Purchaser shall pay for the premiums for any endorsements requested
by Purchaser, except that Seller shall pay for any endorsements that Seller
agrees to provide in order to cure a Title Objection.
 
5.          Seller Obligations.
 
Seller shall have the following obligations:
 
(a)          Entitlements.
 
(i)          Platting and Entitlements.  Seller shall be responsible, at
Seller’s sole cost and expense, for preparing and processing in a commercially
reasonable manner and timeframe, and diligently pursuing and obtaining Final
Approval (as defined below) from the County and any other appropriate Authority
and recording in the records of the Clerk and Recorder of the County (the
“County Records”), as may be required, the following: (A) a preliminary plat;
(B) a general development plan (“GDP”); (C) a specific development plan that
includes the Property (“SDP”); (D) an administrative site plan (“ASP”) and final
subdivision plat (or plats) for each Filing within the Property (each a “Final
Plat”); (E) the public improvement construction plans for all improvements
relating to each Final Plat (“CDs”); (F) one or more development or subdivision
improvement agreements associated with the Final Plats and other similar
documentation required by the Authorities in connection with approval of the
Final Plat(s) and CDs; and (G) any other document required for the Finished Lot
Improvements, but not related to construction of any Homes on the Lots
(collectively, the “Entitlements”).  The Entitlements shall substantially comply
with the Final Lotting Diagram, and shall provide that Phase B of the
Development contains approximately 834 lots with the Lots to be acquired by
Purchaser being of the number, type, and dimension as set forth above in the
Recitals (after taking into consideration applicable setbacks), and the
Entitlements shall not impose new or additional requirements upon Purchaser the
cost of which is expected to exceed $3,000 for any Lot or limit or materially
adversely affect the use of any Lot for the construction of a Residence
thereon.  Seller shall use commercially reasonable efforts to have the
Entitlements for each Takedown, respectively, approved by the Authorities and
recorded as necessary in the County Records with all applicable governmental or
third-party appeal and/or challenge periods applicable to an approval decision
of the County Board of Commissioners or County Planning Commission having
expired without any appeal then-pending prior to the respective Closing (“Final
Approval”).  Seller shall use commercially reasonable efforts to obtain Final
Approval of the Entitlements applicable to the Takedown 1 Lots on or before that
date which is nine (9) months after the expiration of the Due Diligence Period,
as such period may be extended pursuant to this Section 5(a)(i), or as a result
of delays resulting from Uncontrollable Events.  If Final Approval of the
Entitlements applicable to the Takedown 1 Lots has not been achieved as
aforesaid on or before nine (9) months after the expiration of the Due Diligence
Period (subject to delays resulting from Uncontrollable Events), then Seller, in
its discretion, shall have the right to extend the date for obtaining such Final
Approval for a period not to exceed an additional six (6) months by providing
written notice to Purchaser prior to the expiration of such nine (9) month
period (or such later date as the same may have been previously extended).  If
Seller has not secured such Final Approval of the Entitlements applicable to the
Takedown 1 Lots by the expiration of the initial nine (9) month period (subject
to delays resulting from Uncontrollable Events) and shall fail to exercise such
extension, this Contract shall terminate, each party shall thereupon be relieved
of all further obligations and liabilities under this Contract, except as
otherwise provided herein, and the Deposit shall be returned to Purchaser.  If
Seller extends the time period for obtaining Final Approval of the Takedown 1
Lots, then during such extended time period Seller shall use commercially
reasonable efforts to obtain Final Approval of such Entitlements, and failing
which, Seller shall not be in default of its obligations under this Contract
(unless Seller failed to use commercially reasonable efforts to obtain Final
Approval of such Entitlements), but this Contract shall terminate in which case
each party shall thereupon be relieved of all further obligations and
liabilities under this Contract, except as otherwise provided herein, and the
Deposit shall be returned to Purchaser.  The timing for Final Approval of the
Entitlements for Takedowns after Takedown 1 is as set forth in Section 8(a)
hereof.  During the Entitlement process, Seller shall keep Purchaser reasonably
informed of the process and the anticipated results therefrom and, upon written
request, Seller will provide Purchaser with copies of those Entitlement
documents as submitted to the County and other reasonable documentation relating
to same.  Purchaser, at no material cost to Purchaser, shall cooperate with
Seller in Seller’s efforts to obtain Final Approval of the Entitlements.


7

--------------------------------------------------------------------------------

(ii)        Lot Minimums for each Takedown.  The Final Plat(s) for the Property
and the Lots shall be in a form which is substantially consistent with the Final
Lotting Diagram, subject to changes made necessary by the Authorities and/or
final engineering decisions which are necessary to properly engineer, design,
and install the improvements in accordance with the requirements of the County
and other applicable Authorities.
 
(b)         Interchange Obligations.  As of the Effective Date, the existing
entitlements for the Development state that no more than 774 building permits
may be issued for the Development until the freeway interchange is upgraded (“BP
Restriction”).  If not rescinded, the BP Restriction may affect the ability of
Purchaser and the other builders within Phase B to obtain building permits on
the Lots acquired after the First Closing under this Contract and after the
initial closings under the other builder contracts.  Seller is currently working
with the County, CDOT, and other stakeholders to identify interim upgrades to
the freeway interchange that, if implemented, would increase the number of
building permits available within the Development to accommodate all Lots
subject to this Contract and the other building contracts within Phase B (the
“Interchange Upgrades”).


8

--------------------------------------------------------------------------------

(c)          Finished Lot Improvements.
 
(i)        Seller shall cause to be Substantially Completed (as hereinafter
defined) prior to each applicable Closing the Finished Lot Improvements (as
defined in Exhibit C), with the exception of Punch-List Items (hereafter
defined), for the Lots being purchased and acquired by Purchaser at each
Closing. Notwithstanding the foregoing and the agreement that Seller only need
to Substantially Complete the Finished Lot Improvements prior to each applicable
Closing, all of the Finished Lot Improvements remain Seller’s responsibility and
same are to be completed by Seller in accordance with applicable laws, codes,
regulations and governmental requirements for the Property.  Seller will notify
Purchaser when the Finished Lot Improvements have been Substantially Completed. 
Seller shall give Purchaser fifteen (15) days written notice (“Completion
Notice”) when Seller believes that it has Substantially Completed the Finished
Lot Improvements for the Lots to be acquired at a Takedown, and the parties
shall then conduct a walk-through inspection of the applicable Lots to confirm
whether or not the Finished Lot Improvements are Substantially Complete and can
be used for their intended purpose, and prepare a punch-list of any non-material
items that have not been Substantially Completed and the effect of which the
County will not withhold building permits for the Lots to be acquired at such
Closing due to failure of the same to have been completed (the “Punch-List
Items”).  Seller shall use good faith efforts to complete any unfinished
Punch-List Items before the scheduled Closing.  Notwithstanding the foregoing or
anything to the contrary set forth herein, Seller may elect to Substantially
Complete such unfinished Punch-List Items within sixty (60) days after the
applicable Closing.  Seller’s obligation to Substantially Complete any
Punch-List Items (as well as Seller’s obligation to complete all Finished lot
Improvements), shall survive the Closings.  After obtaining Final Approval of
all necessary Entitlements for the applicable Lots, Seller agrees to commence
and diligently pursue Substantial Completion of the Finished Lot Improvements,
subject to delays resulting from Uncontrollable Events, and so long as Purchaser
is not otherwise in material default under this Contract beyond the applicable
cure periods set forth herein. Notwithstanding anything to the contrary
including any Punch-List Items, if an Authority grants preliminary approval or
construction acceptance to any of the Finished Lot Improvements, and if the
engineer issues a certification with respect to the grading, fill and compaction
in accordance with item 1(g) of Exhibit C, then for the purposes of the
walk-through inspection and preparation of the Punch List Items, the Finished
Lot Improvements for which an Authority grants preliminary approval or
construction acceptance and for which the engineer issues a certification with
respect to the grading, fill and compaction in accordance with Section 1(g) of
Exhibit C will be presumed to have been Substantially Completed in accordance
with applicable laws, codes, regulations and governmental requirements for the
Property, subject to completion of any punch list provided by the approving
Authority and both the Governmental Warranty and Non-Government Warranty as
described in Section 5 of Exhibit C.
 
(ii)       Substantial Completion of Improvements.  The term “Substantially
Complete” or “Substantial Completion” means that the Finished Lot Improvements
have been completed in accordance with the applicable CDs and all other
requirements of this Contract such that Purchaser will not be precluded from
obtaining building permits for Homes on all of the Lots.  Following Substantial
Completion, Seller shall complete the remainder of the Finished Lot Improvements
such that Purchaser will not be precluded from obtaining certificates of
occupancy following completion of Homes as a result of the degree of completion
of such Finished Lot Improvements.


9

--------------------------------------------------------------------------------

(d)        Over Excavation.  Prior to the expiration of the Due Diligence
Period, Purchaser shall, at Purchaser’s expense: (1) investigate whether
Purchaser will require any “over excavation” or comparable preparation or
mitigation of the soil (the “Overex”), and (2) cause a licensed reputable
geotechnical engineer of Purchaser’s selection (the “Engineer”) to prepare any
plans necessary to achieve such Overex (the “Overex Plans”), such Overex Plans
to be in substantial conformance with Purchaser’s Geotechnical Reports (as
hereinafter defined).  Upon completion of the Overex Plans, Purchaser shall
provide the Overex Plans to Seller and Seller shall solicit bids and contract to
complete the Overex with respect to such Lots in conjunction with Seller’s
Substantial Completion of the Finished Lot Improvements; provided, however, that
such Overex shall not be part of the budget for the Finished Lot Improvements.
Seller and Purchaser shall agree upon the bid (including budget for the Overex)
prior to expiration of the Due Diligence Period. At Purchaser’s cost, the
Engineer shall review and test the Overex as it progresses and again upon
completion thereof, thereafter certifying to Purchaser and Seller that the
Overex conforms to the Overex Plans and Purchaser’s Geotechnical Reports.  Any
and all costs expended by Seller with respect to completion of the Overex shall
be payable from the Grading Deposit upon written request by Seller together with
copies of all invoices substantiating such costs, lien waivers in a form
reasonably acceptable to Purchaser and Seller from all parties set forth in such
invoices, and certification from the Engineer that the work set forth in such
invoices has been duly performed (the “Overex Diligence Amount”). The Overex
Diligence Amounts shall be non-refundable to Purchaser in all instances other
than a default by Seller and shall not be applied to the Purchase Price. 
Purchaser hereby acknowledges, represents, warrants, covenants and agrees that
as a material inducement to Seller to execute and accept this Contract and in
consideration of the performance by Seller of its duties and obligations under
this Section 5(d), that the sale of the Lots is and will be made on an "AS IS,
WHERE IS" basis with respect to the Overex, and that Seller has not made, does
not make and specifically negates and disclaims any representations, warranties
or guaranties of any kind or character whatsoever, whether express or implied,
oral or written (including any statements made in any Seller Documents), past,
present, future or otherwise, of, as to, concerning or with respect to the
Overex.  Notwithstanding anything to the contrary in this Contract, Seller shall
have no liability to Purchaser and Purchaser waives any claims against Seller
with respect to such soil conditions, grading, drainage and Overex matters
pertaining to Lots acquired by Purchaser and Purchaser will be entitled to
pursue claims related to or arising out of soil conditions, grading, drainage
and Overex only against any contractors, sub-contractors and service providers
who performed the grading or Overex work on the Lots or who prepared the
Purchaser’s Geotechnical Reports or Plans for the Lots, and Seller will
reasonably cooperate, including without limitation executing a written
assignment of Seller’s rights against such contractors and subcontractors in a
form reasonably acceptable to the Parties, at no material cost or expense to
Seller in Purchaser’s pursuit of such claims against any such contractors and
service providers. Except for those contractors and sub-contractors performing
the Overex, Purchaser, for and on behalf of itself, its successors, and assigns
(excluding Purchaser’s homebuyers) hereby releases Seller, Seller’s affiliates,
divisions and subsidiaries and their respective managers, members, partners,
officers, directors, shareholders, affiliates, employees, consultants and agents
(the “Seller Parties” and each as a “Seller Party”) with respect to any claims
related to or arising out of soil conditions, grading, drainage and Overex as
provided in Section 10(h) of this Contract and hereby agrees to indemnify,
defend (with counsel reasonably selected by Purchaser with Seller approval) and
hold harmless the Seller Parties (except for those contractors and
sub-contractors performing the Overex) of, from, and against, any and all
claims, demands, liabilities, losses, expenses, damages, costs and reasonable
attorneys’ fees that any of the Seller Parties may at any time after the
applicable Closing incur by reason of or arising out of: (i) any work performed
in connection with or arising out of any Overex; (ii) personal injuries or
property damage by reason of or arising out of the geologic, soils or
groundwater conditions on the Property; (iii) Purchaser’s or its successor’s
development, construction, use, ownership, management, marketing or sale
activities associated with the Lots (including, without limitation, land
development, Overex, grading, excavation, trenching, soils compaction and
construction on the Lots performed by or on behalf of Purchaser (including, but
not limited to, by all subcontractors and consultants engaged by Purchaser);
(iv) the soils, subsurface geologic, groundwater conditions or the movement of
any Home constructed on the Lots after a Closing; or (v) any claim asserted by
Purchaser’s homebuyers or their successors in interest, including without
limitation, claims for construction defects related to any Overex work performed
by, or on behalf of, Purchaser, or related to any soils, subsurface geologic or
groundwater conditions affecting the Lots.  In consideration of the performance
by Seller of its obligations under this Section 5(d), Purchaser acknowledges
that the provisions of this Contract for inspection and investigation of the
Lots are adequate to enable Purchaser to make Purchaser’s own determination with
respect to the physical condition of the Lots and the soil conditions of the
Lots for any specific or general use or purpose. Purchaser represents that it is
an experienced residential developer and builder and is well-qualified to
independently evaluate the Lots and independently conduct the reviews and
investigations conducted by Purchaser. The release and waiver set forth in this
Section 5(d) shall not apply to any cost, loss, liability, damage, expense,
demand, action or cause of action arising from or related to any claim against
contractors or subcontractors for construction defects in the Overex.  Seller
shall cause Purchaser to be a third-party beneficiary to any Overex contract
with respect to any construction defect or warranty provisions contained therein
and Purchaser shall look solely to such contractors and/or subcontractors
conducting such work.  If for any reason other than a default by Seller or the
termination of this Contract by Seller for failure of a Seller’s Condition
Precedent (unless such Seller’s Condition Precedent fails as a result of
Purchaser’s acts or omissions) Purchaser does not acquire Lots for which Overex
has been performed, Purchaser shall relinquish and release any rights related
thereto and shall assign, without representation and warranty, any contracts
with its Engineer.  The terms of this Section 5(d) shall, without limitation,
survive each Closing.


10

--------------------------------------------------------------------------------

6.           Pre-Closing Conditions.
 
(a)          Seller’s Conditions.  The following shall be conditions precedent
to Seller’s obligation to close certain Takedowns, as more specifically set
forth below (each, a “Seller’s Condition Precedent”):
 
(i)          Purchaser and other homebuilders are under contract to purchase at
least 236 of the Lots in Phase B, and close the initial purchase of lots under
some or all of such purchase and sale agreements as determined by Seller
simultaneously (the “Initial Purchase Condition”); provided, that once such
Initial Purchase Condition has been satisfied, it shall be considered satisfied
at each subsequent Closing.  As of the Effective Date, Seller represents that
such purchase and sale agreements are in full force and effect.


11

--------------------------------------------------------------------------------

(ii)        Seller shall have satisfied its obligations with respect to the
Interchange Upgrades, on or before the Substantial Completion Deadline for each
Takedown after the initial Takedown, such that Purchaser shall not be prevented
from obtaining building permits to construct Houses on Lots acquired at any such
Takedown no later than the applicable Substantial Completion Deadline (the
“Interchange Condition”) and will not be prevented from obtaining building
permits and certificates of occupancy for such Houses, solely as a result of
Seller’s failure to timely satisfy the Interchange Condition.
 
Seller agrees to use commercially reasonable, good faith efforts to timely
satisfy each Seller’s Condition Precedent.  If for any reason other than
Seller’s fault or exercise of its reasonable discretion, either Seller’s
Condition Precedent is not satisfied on or before a Closing Date, Seller may
elect to: (1) terminate this Contract by giving written notice to Purchaser at
least ten (10) days prior to such Closing; (2) waive the unsatisfied Seller’s
Condition Precedent and proceed to the applicable Closing (provided, however,
that such waiver shall not apply to any subsequent Closings); or (3) extend the
applicable Closing Date for a period not to exceed ninety (90) days by giving
written notice to Purchaser on or before the applicable Closing Date, during
which time Seller shall use commercially reasonable efforts to cause such
unsatisfied Seller’s Condition Precedent to be satisfied.  If Seller elects to
extend any Closing Date and the unsatisfied Seller’s Condition Precedent is not
satisfied on or before the last day of the 90-day extension period for any
reason other than Seller’s fault or exercise of its discretion, then Seller
shall elect within five (5) business days after the end of such extension period
to either terminate this Contract or waive the unsatisfied Seller’s Condition(s)
Precedent and proceed to the applicable Closing.  In the event Seller terminates
this Contract pursuant to this Section 6(a), that portion of the Deposit made by
Purchaser that has not been applied to the Purchase Price for Lots already
acquired by Purchaser shall be returned to Purchaser.  Failure to give a
termination notice as described above shall be an irrevocable waiver of Seller’s
right to terminate this Contract as to the affected Takedown pursuant to this
Section 6.
 
(b)        Purchaser’s Conditions.  It shall be a condition precedent to
Purchaser’s obligation to close each Takedown, that the following conditions
(“Purchaser’s Conditions Precedent”) have been satisfied:
 
(i)          Final Approval of the Entitlements for the applicable Takedown by
the County and all other applicable Authorities and recordation in the County
Records of the Final Plat for the Lots to be acquired at such Takedown and such
other Entitlements, as may be required by the County, on or before the
applicable Closing Date, as the same may be extended.
 
(ii)          For each Takedown after the initial Takedown, Seller shall have
satisfied the Interchange Condition with respect to the Lots to be acquired at
such Takedown and Purchaser will not be prevented from obtaining building
permits for Houses or certificates of occupancy for Houses on such Lots solely
as a result of Seller’s failure to timely satisfy such Interchange Condition.
 
(iii)         Substantial Completion of the Finished Lot Improvements for the
Lots to be acquired at such Closing.


12

--------------------------------------------------------------------------------

(iv)       All leases and possessory interests affecting the applicable Lots
shall be terminated and all tenants or occupants shall have vacated the Property
and removed all personal property.
 
(v)         As of the applicable Closing Date, and with respect only to the Lots
to be acquired at such Takedown, there shall be no moratorium, prohibition, or
any other measure, rule, regulation, restriction or limitation imposed by any
Authority restricting the availability of gas, sanitary sewer, water, telephone
or electricity to the applicable Lots or restricting or precluding any
inspections, or the issuance of any building or other permits and approvals, or
other right or entitlement whose effect would be to preclude or materially delay
the construction or sale of, or materially increase the cost of the construction
for, Purchaser’s Houses on each of the Lots in such Takedown.
 
(vi)       Seller’s representations and warranties set forth herein shall be
materially true and correct as of the date of such Closing.
 
(vii)       Title Company shall be irrevocably and unconditionally committed
(subject only to Purchaser’s obligation to pay the portion of the Title Policy
premium for which Purchaser is responsible under this Contract and satisfaction
of any Title Company requirements applicable to Purchaser) to issue to Purchaser
the applicable Title Policy with the endorsements as Purchaser may request and
the Title Company agrees in writing to issue prior to the expiration of the Due
Diligence Period, subject only to the Permitted Exceptions accepted by Purchaser
in accordance with the provisions of this Contract.
 
If the foregoing Purchaser’s Conditions Precedent are not satisfied on or before
the respective Closing Date, Purchaser may: (1) waive the unfulfilled
Purchaser’s Condition Precedent and proceed to Closing, (2) extend the
applicable Closing Date for up to sixty (60) days to allow more time for Seller
to satisfy the unfulfilled Purchaser’s Condition Precedent, or (3) as its sole
remedy hereunder terminate this Contract as to such Takedown and any subsequent
Takedowns by written notice to Seller, delivered within five (5) business days
after the Closing Date for the applicable Takedown, in which case each party
shall thereupon be relieved of all further obligations and liabilities under
this Contract, except as otherwise provided herein, and the Deposit made by
Purchaser that has not been previously applied to the Purchase Price for Lots
already acquired by Purchaser shall be returned to Purchaser.  If Purchaser
elects to extend the Closing Date under (2), above, and the unsatisfied
Purchaser’s Condition Precedent is not satisfied as of the last day of the sixty
(60) day extension period, then Purchaser shall, as its sole remedy, elect to
waive or terminate under (1) or (3).  Failure to give notice as described above
shall be an irrevocable waiver of Purchaser’s right to terminate this Contract
as to the affected Takedown pursuant to this Section 6(b).
 
If Purchaser terminates the Contract pursuant to this paragraph, Seller may
negate such termination by giving notice to Purchaser that Seller has elected to
extend the applicable Closing Date by ninety (90) days for the purpose of
continuing its efforts to satisfy the unfulfilled Purchaser’s Condition(s)
Precedent, so long as such notice is given within five (5) business days after
Seller’s receipt of Purchaser’s notice of termination, and Purchaser shall again
have a termination right pursuant to this Section if such condition is not
satisfied prior to the last day of such extended period and Seller shall not
have any right to negate such termination. Seller shall continue to diligently
pursue satisfaction of such unsatisfied condition(s) during all extension
periods.


13

--------------------------------------------------------------------------------

7.           Closing. "Closing" shall mean the delivery to the Title Company of
all applicable documents and funds required to be delivered pursuant to Section
8 hereof, and authorization of the Title Company to disburse, deliver and record
the same in the County Records. The purchase of Lots at the Closing of a
Takedown shall be deemed to be "Closed" when the documents and funds required to
be delivered pursuant to Section 8 hereinafter have been delivered to the Title
Company, and the Title Company agrees to disburse, deliver and record the same
in the County Records.
 
8.           Closings; Closing Procedures.
 
(a)       On each respective Closing Date, Purchaser shall purchase the number
of Lots that Purchaser is obligated to acquire hereunder in the applicable
Takedown.
 
(b)          Closing Dates.  The date of the First Closing of the purchase and
sale of the Takedown 1 Lots (the “Takedown 1 Closing”) shall be the date that is
ten (10) business days after Purchaser receives Seller’s Completion Notice for
the Takedown 1 Lots.  If Substantial Completion of the Finished Lot Improvements
for the Takedown 1 Lots has not been achieved by the date that is twelve (12)
months after the date that the Final Approval of the Entitlements is obtained
(the “Takedown 1 Finished Lot Improvement Deadline”), then the Closing Date of
the First Closing (the “Takedown 1 Closing Date”) may be extended by Seller up
to six (6) months after the Takedown 1 Finished Lot Improvement Deadline by
written notice from Seller to Purchaser issued prior to the initial Takedown 1
Finished Lot Improvement Deadline.  The Second Closing of the purchase and sale
of the Takedown 2 Lots shall occur on that date which is ten (10) business days
after the later to occur of (i) Final Approval of the Entitlements applicable to
the Takedown 2 Lots and (ii) that date which is twelve (12) months after the
Takedown 1 Closing Date (the “Takedown 2 Closing Date”); provided, however, that
Purchaser shall have the right to terminate this Contract as to the Second
Takedown and all subsequent Takedowns and receive a refund of any undisbursed
portion of the Deposit, in the event that Seller does not obtain Final Approval
of the applicable Entitlements within eighteen (18) months after the date of the
First Closing, subject to extensions resulting from delays caused by
Uncontrollable Events.  The Third Closing of the purchase and sale of the
Takedown 3 Lots shall occur on that date which is ten (10) business days after
the later to occur of (i) Final Approval of the Entitlements applicable to the
Takedown 3 Lots and (ii) that date which is twelve (12) months after the
Takedown 2 Closing Date (the “Takedown 3 Closing Date”); provided, however, that
Purchaser shall have the right to terminate this Contract as to the Third
Takedown and all subsequent Takedowns and receive a refund of any undisbursed
portion of the Deposit, in the event that Seller does not obtain Final Approval
of the applicable Entitlements within eighteen (18) months after the date of the
Second Closing, subject to extensions resulting from delays caused by
Uncontrollable Events.  The Fourth Closing of the purchase and sale of the
Takedown 4 Lots shall occur on that date which is ten (10) business days after
the later to occur of (i) Final Approval of the Entitlements applicable to the
Takedown 4 Lots and (ii) that date which is twelve (12) months after the
Takedown 3 Closing Date (the “Takedown 3 Closing Date”); provided, however, that
Purchaser shall have the right to terminate this Contract as to the Fourth
Takedown and receive a refund of any undisbursed portion of the Deposit, in the
event that Seller does not obtain Final Approval of the applicable Entitlements
within eighteen (18) months after the date of the Third Closing, subject to
extensions resulting from delays caused by Uncontrollable Events.  The term
“Closing Date” may be used to refer to each of the Takedown 1 Closing Date, the
Takedown 2 Closing Date, the Takedown 3 Closing Date, and the Takedown 4 Closing
Date.  If Purchaser desires to accelerate any Closing Date, Purchaser may
request that such Closing Date be accelerated, and if Seller is willing to do so
in its sole and absolute discretion, the parties will work together to prepare a
mutually acceptable amendment to this Contract to accommodate such request.  The
Finished Lot Improvements for the Takedown 2 Lots, the Takedown 3 Lots, and the
Takedown 4 Lots shall be Substantially Complete on or before ten (10) business
days prior to the applicable Closing (such dates with the Takedown 1 Finished
Lot Improvements Deadline are referred to as a “Finished Lot Improvement
Deadline”). The Takedown 2 Closing Date, the Takedown 3 Closing Date, and the
Takedown 4 Closing Date, are each subject to extension by Seller, inclusive of
extensions resulting from Uncontrollable Events, of up to six (6) months in the
same manner as provided above for the Takedown 1 Closing Date. Notwithstanding
any other provision herein, any Closing under this Contract must occur on a
Tuesday, Wednesday or Thursday that is a business day (a “Permitted Closing
Day”), and may be extended no more than an additional five (5) days in order to
be scheduled on one of those days of the week.  Furthermore, if any Closing is
scheduled to occur on any date from September 15 through September 30, it shall
automatically be extended to the next Permitted Closing Day in October, and if
any Closing is scheduled to occur on any date from December 18 through January
5, it shall automatically be extended to the next Permitted Closing Day in
January.


14

--------------------------------------------------------------------------------

(c)          Closing Place and Time.  Each Closing shall be held on the
applicable Closing Date at the offices of the Title Company or at such other
time and place as Seller and Purchaser may mutually agree.
 
(d)         Closing Procedures.  Each purchase and sale transaction shall be
consummated in accordance with the following procedures:
 
(i)          All documents to be recorded and funds to be delivered hereunder
shall be delivered to the Title Company to hold, deliver, record and disburse in
accordance with closing instructions approved by Purchaser and Seller;
 
(ii)       At each Closing, Seller shall deliver or cause to be delivered in
accordance with the closing instructions the following:
 
(1)         A special warranty deed conveying the applicable portion of the
Property to be acquired at such Closing to Purchaser.  The special warranty deed
shall contain a relinquishment of surface rights, reservation of easements,
minerals, mineral rights and water and water rights, as well as other rights, as
set forth on Exhibit B (the “Reservations and Covenants”). The special warranty
deed shall also be subject to non-delinquent general real property taxes for the
year of such Closing and subsequent years, District assessments and the
Permitted Exceptions.
 
(2)         Payment (from the proceeds of such Closing or otherwise) sufficient
to satisfy any encumbrance relating to the portion of the Property being
acquired at such Closing, required to be paid by Seller at or before the time of
Closing.


15

--------------------------------------------------------------------------------

(3)          A tax certificate or other evidence sufficient to enable the Title
Company to ensure the payment of all general real property taxes and
installments of District assessments then due and payable for the portion of the
Property being acquired at such Closing.
 
(4)          An affidavit, in a form sufficient to comply with applicable laws,
stating that Seller is not a foreign person or a foreign corporation subject to
the Foreign Investment in Real Property Tax Act, and therefore not subject to
its withholding requirements.
 
(5)          A certification or affidavit to comply with the reporting and
withholding requirements for sales of Colorado properties by non-residents
(Colorado Department of Revenue Form DR‑1083).
 
(6)          A Lien Affidavit and Title Company Indemnity.
 
(7)          A partial assignment of declarant rights or builder rights under
the Master Covenants (a “Builder Designation”), assigning only the following
declarant rights (to the extent such rights are not automatically granted to
Purchaser as a “builder” by the terms of the Master Covenants) from Seller to
Purchaser: to maintain sales offices, construction offices, management offices,
model homes, store and stage building materials and post signs advertising the
Development and/or Lots (in accordance with rules established by Seller and
uniformly applied to all builders within the Development), and such other rights
to which the parties may mutually agree, such Builder Designation shall be
materially in the form attached hereto and incorporated herein as Exhibit G,
subject to changes agreed upon by the Parties prior to the end of the Due
Diligence Period.
 
(8)          The Tap Purchase Agreement (as defined herein).
 
(9)         A general assignment to Purchaser in the form attached hereto as
Exhibit D ("General Assignment") with respect to the applicable Lots.
 
(10)        Such other documents as may be required to be executed by Seller
pursuant to this Contract or the closing instructions.
 
(iii)       At each Closing, Purchaser shall deliver or cause to be delivered in
accordance with the closing instructions the following:


(1)         The Purchase Price payable at such Closing, computed in accordance
with Section 2 above, for the Lots being acquired at such Closing, such payment
to be made in Good Funds.
 
(2)          The Tap Purchase Agreement.
 
(3)         All other documents required to be executed by Purchaser pursuant to
the terms of this Contract or the closing instructions.
 
(4)          Payment of any amounts due pursuant to Section 16 hereof.


16

--------------------------------------------------------------------------------

(iv)        At each Closing, Purchaser and Seller shall each deliver an executed
settlement statement, which shall set forth all prorations, disbursements of the
Purchase Price and expenses applicable to such Closing;
 
(v)          The following adjustments and prorations shall be made between
Purchaser and Seller as of each Closing:
 
(1)          Real property taxes and installments of assessments, if any, for
the applicable portion of the Property for the year in which the Closing occurs
shall be prorated based upon the most recent known rates, mill levy and assessed
valuations; and such proration shall be final.
 
(2)          Seller shall pay real property taxes for years prior to the year in
which the Closing occurs.
 
(3)         Purchaser shall pay any and all recording costs and documentary fees
required for the recording of the deed.
 
(4)         Seller shall pay the base premium for the Title Policy and for any
endorsement Seller agrees to provide to cure a Title Objection, and Purchaser
shall pay the premium for any other endorsements requested by Purchaser in
accordance with Section 4 above, including an extended coverage endorsement.
 
(5)         Each party shall pay one-half (1/2) of any closing or escrow charges
of the Title Company.
 
(6)       All other costs and expenses not specifically provided for in this
Contract shall be allocated between Purchaser and Seller in accordance with the
customary practice of commercial real estate transactions in Arapahoe County,
Colorado.
 
(vi)          Possession of the applicable portion of the Property being
acquired at each Closing shall be delivered to Purchaser at such Closing,
subject to the Permitted Exceptions.
 
9.           Seller’s Delivery of Title. At each Closing, Seller shall convey
title to the applicable portion of the Property, subject to the following items,
to the extent that they have been approved, or are deemed to have been approved,
by Purchaser pursuant to the terms of this Contract (collectively, the
"Permitted Exceptions"):
 
(a)         all easements, agreements, covenants, restrictions, rights-of-way
and other matters of record that affect title to the Property as disclosed by
the Master Commitment or any Takedown Commitment, or otherwise, to the extent
that such matters are approved or deemed approved by Purchaser in accordance
with Section 4 above or otherwise approved by Purchaser (unless otherwise
identified herein as an obligation, fee or encumbrance to be assumed by
Purchaser or which is otherwise identified herein as a Purchaser obligation
which survives such Closing, the foregoing items, however, shall not include any
mortgages, deeds of trust, mechanic’s liens or judgment liens arising by,
through or under Seller, which monetary liens Seller shall cause to be released
or fully insured over by the Title Company, to the extent they affect any
portion of the Property, on or prior to the date that such portion of the
Property is conveyed to Purchaser);


17

--------------------------------------------------------------------------------

(b)          the Entitlements, including without limitation, the Final Plat
applicable to the Property being acquired at such Closing and all easements and
other terms, agreements, provisions, conditions and obligations as shown
thereon;
 
(c)          the Master Covenants;
 
(d)          the inclusion of the Property into the Sky Ranch Metropolitan
District No. 3 (the “District”), the PID, and such other special improvement
districts or metropolitan districts as may be disclosed by the Master Commitment
or any Takedown Commitment delivered to Purchaser pursuant to this Contract;
 
(e)          the inclusion of the Property into that certain Declaration of
Covenants Imposing and Implementing the Sky Ranch Public Improvement Fee
recorded in the County Records on August 13, 2018, at Reception No. D8079674
(the “PIF Covenant”);
 
(f)          A relinquishment of surface rights and reservation of water and
mineral rights as set forth in the Reservations and Covenants attached hereto as
Exhibit B;
 
(g)          applicable zoning and governmental regulations and ordinances;
 
(h)          title exceptions, encumbrances, or other matters created by,
through or under Purchaser or otherwise approved by Purchaser in writing;
 
(i)          items apparent upon an inspection of the Property or shown or that
would be shown on an accurate and current survey of the Property; and
 
(j)          any Permissible New Exception, any Other New Exception approved or
deemed approved by Purchaser, and any other document required or permitted to be
recorded against the Property in the County Records pursuant to the terms of
this Contract.


18

--------------------------------------------------------------------------------

10.         Due Diligence Period; Acceptance of Property; Release and
Disclaimer.
 
(a)         Feasibility Review.  Within five (5) business days following the
Effective Date, Seller shall deliver or make available (via electronic file
share or other means) to Purchaser the following listed items to the extent in
Seller’s actual possession; if an item listed below is not in Seller’s actual
possession and not delivered or made available to Purchaser but is otherwise
readily available to Seller, then Purchaser may make written request to Seller
to provide such item and Seller will use its reasonable efforts to obtain and
deliver or make such item available to Purchaser, but Seller will have no
obligation otherwise to obtain any item not in Seller’s actual possession:  (i)
any environmental reports, soil reports and certifications pertaining to the
Lots, (ii) a copy of any subdivision plat for the Property and the current
version of all Entitlements, (iii) engineering and construction plans pertaining
to the Lots, (iv) biological, grading, drainage, hydrology and other engineering
reports and plans and engineering and constructions plans for offsite
improvements (if any) that are required to obtain building permits/certificates
of occupancies for single-family detached homes constructed on the Lots; (v) any
PUD, Development Agreement, Site Development Plans and other approvals
pertaining to the Lots particularly and the Development generally (including the
most recent drafts thereof; (vi) the Master Covenants; (vii) any Special
District Service Plans; (viii) any existing ALTA or other boundary Survey of the
Property; and (ix) copies of any subdivision bonds or guarantees applicable to
the Lots (collectively, the "Seller Documents"). Purchaser shall have a period
expiring ninety (90) calendar days following the Effective Date of this Contract
within which to review the Seller Documents (the "Due Diligence Period"). 
During the Due Diligence Period, Purchaser shall have an opportunity to review
and inspect the Property, all Seller Documents provided, or made available, to
Purchaser and any and all factors deemed relevant by Purchaser to its proposed
development and the feasibility of Purchaser’s intended uses of the Property in
Purchaser’s sole and absolute discretion (the "Feasibility Review").  The
Feasibility Review shall be deemed to have been completed to Purchaser’s
satisfaction if Purchaser gives written notice to Seller of its election to
continue this Contract ("Continuation Notice") prior to the expiration of the
Due Diligence Period.  If Purchaser fails to timely give a Continuation Notice,
and such failure continues for five (5) days after written notice thereof to
Purchaser from Seller, or if Purchaser gives a notice of its election to
terminate (which may be given at any time prior to the end of the Due Diligence
Period, for any reason or no reason), the Deposit shall be promptly returned to
Purchaser, Purchaser shall deliver to Seller all information and materials
received by Purchaser from Seller pertaining to the Property and any
non-proprietary and non-confidential information otherwise obtained by Purchaser
(but specifically excluding any environmental reports or information) and
thereafter the parties shall have no further rights or obligations under this
Contract except as otherwise provided in Section 25 below.
 
(b)        Approval of Property.  If Purchaser gives a Continuation Notice on or
before the expiration of the Due Diligence Period, except as otherwise provided
in this Section 10, Purchaser shall be deemed to have waived Feasibility Review
and elected to continue this Contract and proceed as provided hereunder.
 
(c)        Radon.  Purchaser acknowledges that radon gas and naturally occurring
radioactive materials (“NORM”) each naturally occurs in many locations in
Colorado.  The Colorado Department of Public Health and Environment and the
United States Environmental Protection Agency (the "EPA") have detected elevated
levels of naturally occurring radon gas in residential structures in many areas
of Colorado, including the County and all of the other counties along the front
range of Colorado.  The EPA has raised concerns with respect to adverse effects
on human health from long-term exposure to high levels of radon and recommends
that radon levels be tested in all Residences.  Purchaser acknowledges that
Seller neither claims nor possesses any special expertise in the measurement or
reduction of radon or NORM.  Purchaser further acknowledges that Seller has not
undertaken any evaluation of the presence or risks of radon or NORM with respect
to the Property nor has it made any representation or given any other advice to
Purchaser as to acceptable levels or possible health hazards of radon and NORM. 
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, CONCERNING
THE PRESENCE OR ABSENCE OF RADON, NORM OR OTHER ENVIRONMENTAL POLLUTANTS WITHIN
THE PROPERTY OR THE RESIDENCES TO BE CONSTRUCTED ON THE LOTS OR THE SOILS
BENEATH OR ADJACENT TO THE PROPERTY OR THE RESIDENCES TO BE CONSTRUCTED ON THE
LOTS PRIOR TO, ON OR AFTER THE APPLICABLE CLOSING DATE.  Purchaser, on behalf of
itself and its successors and assigns, hereby releases the Seller from any and
all liability and claims with respect to radon gas and any NORM, except claims
arising as a result of fraud or other willful misconduct of any Seller Party.


19

--------------------------------------------------------------------------------

(d)          Soils.  Purchaser acknowledges that soils within the State of
Colorado consist of both expansive soils and low-density soils, and certain
areas contain potential heaving bedrock associated with expansive, steeply
dipping bedrock, which will adversely affect the integrity of a dwelling unit
constructed on a Lot if the dwelling unit and the Lot on which it is constructed
are not properly maintained.  Expansive soils contain clay mineral, which have
the characteristic of changing volume with the addition or subtraction of
moisture, thereby resulting in swelling and/or shrinking soils.  The addition of
moisture to low-density soils causes a realignment of soil grains, thereby
resulting in consolidation and/or collapse of the soils.  Purchaser agrees it
shall obtain a current geotechnical report for the Property and individual lot
soils report for each Lot containing design recommendations for all structures
to be placed upon the Lot (“Purchaser’s Geotechnical Reports”).  Purchaser shall
require all Homes to have engineered footing and foundations consistent with
results of the individual lot soils report for each Lot and shall take
reasonable action as shall be necessary to ensure that the homes to be
constructed upon the Lots shall be done in accordance with proper design and
construction techniques.  Purchaser shall also provide a copy of Purchaser’s
Geotechnical Report for each Lot to Seller within seven (7) days after Seller’s
request for the same.  SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, CONCERNING THE PRESENCE OR ABSENCE OF EXPANSIVE SOILS, LOW-DENSITY
SOILS OR DIPPING BEDROCK UPON THE PROPERTY AND PURCHASER SHALL UNDERTAKE SUCH
INVESTIGATION AS SHALL BE REASONABLE AND PRUDENT TO DETERMINE THE EXISTENCE OF
THE SAME.  Purchaser shall provide all disclosures required by C.R.S. Section
6-6.5-101 in every home sales contract entered in to by Purchaser with respect
to subsequent sales of a Lot to a homebuyer.  Purchaser, on behalf of itself and
its successors and assigns, hereby releases the Seller from any and all
liability and claims with respect to expansive and low-density soils and dipping
bedrock located within the Property.  Purchaser shall also indemnify, defend and
hold all Seller Parties harmless from and against any claims asserted by all
subsequent owners of the Lots relating to geotechnical or soils conditions on
the Lots; provided that Purchaser is not required to indemnify consultants,
contractors and subcontractors who contract with Seller and who perform services
or supply labor, materials, equipment, and other work relating to geotechnical
or soils conditions on the Lots that is necessary for the Lots to satisfy the
requirements set forth herein.
 
(e)          Reserved.


20

--------------------------------------------------------------------------------

(f)          No Reliance on Documents.  Except for and subject to the
representations, warranties, covenants and agreements of Seller expressly stated
in this Contract and/or expressly set forth in the documents executed by Seller
at Closing (collectively, the “Seller’s Express Representations”), Seller makes
no representation or warranty as to the truth, accuracy or completeness of any
materials, data or information (including, without limitation, the Seller
Documents) delivered by Seller or its brokers or agents to Purchaser in
connection with the transactions contemplated hereby. Except for and subject to
Seller’s Express Representations, all materials, data and information delivered
by Seller to Purchaser in connection with the transaction contemplated hereby
are provided to Purchaser as a convenience only and any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser.  The Seller Parties shall not be liable to Purchaser for any
inaccuracy in or omission from any such reports, except for Seller’s Express
Representations.  Purchaser hereby represents to Seller that, to the extent
Purchaser deems the same to be necessary or advisable for its purposes, and
without waiving the right to rely upon the Seller’s Express Representations: (i)
Purchaser has performed or will perform such independent inspection and
investigation of the Lots and has also investigated or will investigate the
operative or proposed governmental laws, ordinances and regulations to which the
Lots may be subject, as Purchaser deems necessary, and (ii) Purchaser shall
acquire the Lots solely upon the basis of its own or its experts' independent
inspection and investigation, including, without limitation; (A) the quality,
nature, habitability, merchantability, use, operation, value, fitness for a
particular purpose, marketability, adequacy or physical condition of the Lots or
any aspect or portion thereof, including, without limitation, any appurtenances,
access, landscaping, parking facilities, electrical, plumbing, sewage, and
utility systems, facilities and appliances, soils, geology, or groundwater; (B)
the dimensions or sizes of the Lots; (C) the development or income potential, or
rights of or relating to, the Lots; (D) the zoning or other legal status of the
Lots or any other public or private restrictions on the use of the Lots; (E) the
compliance of the Lots with any and all applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions and restrictions; (F) the ability of
Purchaser to obtain any necessary governmental permits for Purchaser's intended
use or development of the Lots; (G) the presence or absence of Hazardous
Materials on, in, under, above or about the Lots or any adjoining or neighboring
property; (H) the condition of title to the Lots; or (I) the economics of, or
the income and expenses, revenue or expense projections or other financial
matters, relating to the Lots, except as provided in Seller’s Express
Representations.


21

--------------------------------------------------------------------------------

(g)         As Is.  Except for and subject to Seller’s Express Representations
Purchaser acknowledges and agrees that it is purchasing the Property based on
its own inspection and examination thereof, and Seller shall sell and convey to
Purchaser and Purchaser shall accept the Property on an “AS IS, WHERE IS, WITH
ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE, KNOWN OR UNKNOWN”
basis in an "AS IS" physical condition and in an "AS IS" state of repair
(subject to the Finished Lot Improvements obligation set forth in Section 5(c)
hereof), including with respect to each of the Lots, the geological conditions
of the Lots (including, without limitation, subsidence, subsurface conditions,
water table, underground water reservoirs, and limitations regarding the
withdrawal of water and faulting), and that Seller has not made, does not make
and specifically negates and disclaims any representations, warranties or
guaranties of any kind or character whatsoever, whether express or implied, oral
or written (including any statements made in any Seller Documents), past,
present, future or otherwise, of, as to, concerning or with respect to the
geological conditions of the Lots, including, without limitation, subsidence,
subsurface conditions, water table, underground water reservoirs, limitations
regarding the withdrawal of water and faulting.  Except for and subject to
Seller’s Express Representations, to the extent not prohibited by law the
Purchaser hereby waives, and Seller disclaims all warranties of any type or kind
whatsoever with respect to the Property, whether express or implied, direct or
indirect, oral or written, including, by way of description, but not limitation,
those of habitability, fitness for a particular purpose, and use.  Without
limiting the generality of the foregoing, Purchaser expressly acknowledges that,
except for and subject to Seller’s Express Representations, Seller makes no
representations or warranties concerning, and hereby expressly disclaims any
representations or warranties concerning the following: (i) the value, nature,
quality, or condition of the Property; (ii) any restrictions related to
development of the Property; (iii) the applicability of any governmental
requirements; (iv) the suitability of the Property for any purpose whatsoever;
(v) the presence in, on, under or about the Property of any Hazardous Material
or any other condition of the Property which is actionable under any
Environmental Law (as such terms are defined in this Section 10); (vi)
compliance of the Property or any operation thereon with the laws, rules,
regulations or ordinances of any applicable governmental body; or (vii) the
presence or absence of, or the potential adverse health, economic or other
effects arising from, any magnetic, electrical or electromagnetic fields or
other conditions caused by or emanating from any power lines, telephone lines,
cables or other facilities, or any related devices or appurtenances, upon or in
the vicinity of the Property.  EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS,
SELLER SHALL NOT BE LIABLE TO PURCHASER FOR ANY CONSTRUCTION DEFECT, ERRORS,
OMISSIONS, OR ON ACCOUNT OF SOILS CONDITIONS OR ANY OTHER CONDITION AFFECTING
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THOSE MATTERS DESCRIBED ABOVE, AND
PURCHASER AND ANYONE CLAIMING BY, THROUGH OR UNDER PURCHASER (EXCEPT PURCHASER’S
HOMEBUYERS) HEREBY FULLY RELEASES SELLER, ITS PARTNERS, EMPLOYEES, OFFICERS,
DIRECTORS, REPRESENTATIVES, ATTORNEYS AND AGENTS (BUT NOT INCLUDING ANY THIRD
PARTY PROFESSIONAL SERVICE PROVIDERS [E.G., ENGINEERS, ETC.], CONTRACTORS OR
SIMILAR FIRMS OR PERSONS) FROM ANY CLAIM AGAINST ANY OF THEM FOR ANY COST, LOSS,
LIABILITY, DAMAGE, EXPENSE, DEMAND, ACTION OR CAUSE OF ACTION  (INCLUDING,
WITHOUT LIMITATION, ANY RIGHTS OF CONTRIBUTION) ARISING FROM OR RELATED TO ANY
CONSTRUCTION DEFECTS, ERRORS, OMISSIONS, OR OTHER CONDITIONS AFFECTING THE
PROPERTY, INCLUDING, BUT NOT LIMITED TO, THOSE MATTERS DESCRIBED ABOVE AND
INCLUDING ANY ALLEGED NEGLIGENCE OF SELLER.  The release and waiver set forth in
this Section 10(g) shall not apply to any cost, loss, liability, damage,
expense, demand, action or cause of action arising from or related to (i) fraud,
gross negligence or other willful misconduct of any Seller Party or (ii) any
claims against contractors or subcontractors for construction defects in the
Finished Lot Improvements; provided, however, that Purchaser shall first seek to
enforce claims against such contractors and/or subcontractors conducting the
work and only if Purchaser is unable to achieve full satisfaction of their
claims after filing and pursuing through final judgment, litigation, then
Purchaser shall have the right to seek relief from the Seller Parties.
 
As used herein, "Hazardous Materials" shall mean, collectively, any chemical,
material, substance or waste which is or hereafter becomes defined or included
in the definitions of "hazardous substances," "hazardous wastes," "hazardous
materials," "extremely hazardous wastes," "restricted hazardous wastes," "toxic
substances," "toxic pollutants," "pollutant" or "contaminant," or words of
similar import, under any Environmental Law, and any other chemical, material,
substance, or waste, exposure to, disposal of, or the release of which is now or
hereafter prohibited, limited or regulated by any governmental or regulatory
authority or otherwise poses an unacceptable risk to human health or the
environment.


22

--------------------------------------------------------------------------------

As used herein, "Environmental Claim" shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, investigations, proceedings or notices of noncompliance or
violation, whether written or oral, by any person, organization or agency
alleging potential liability, including without limitation, potential liability
for enforcement, investigatory costs, cleanup costs, governmental response
costs, removal costs, remedial costs, natural resources damages, property
damages, including diminution of the market value of the Property or any part
thereof, personal injuries or penalties arising out of, based on or resulting
from the presence or release into the environment of any Hazardous Materials or
resulting from circumstances forming the basis of any violation or alleged
violation of any Environmental Laws, and any and all claims by any person,
organization or agency seeking damages, contribution, indemnification, costs,
recovery, compensation or injunctive relief relating to same.


As used herein, "Environmental Laws" shall mean all applicable local, state and
federal environmental rules, regulations, statutes, laws and orders, as amended
from time to time, including, but not limited to, all such rules, regulations,
statutes, laws and orders regarding the storage, use and disposal of Hazardous
Materials and regarding releases or threatened releases of Hazardous Materials
to the environment.
 
(h)          Release.  Purchaser agrees that, except for and subject to Seller’s
Express Representations, Seller shall not be responsible or liable to Purchaser
for any defects, errors or omissions, or on account of geotechnical or soils
conditions or on account of any other conditions affecting the Property, because
Purchaser is purchasing the Property AS IS, WHERE-IS, and WITH ALL FAULTS. 
Purchaser, or anyone claiming by, through or under Purchaser (except for
Purchaser’s homebuyers), hereby fully releases the Seller Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against the Seller
Parties for any cost, loss, liability, damage, expense, demand, action or cause
of action arising from or related to any defects, errors, omissions, soils
conditions or other conditions affecting the Property or the suitability or
fitness of the Property, except to the extent that such loss or other liability
derives or results from a breach of the Seller’s Express Representations.
Purchaser hereby waives any Environmental Claim (as defined in this Section)
which it now has or in the future may have against Seller, provided however,
such waiver of any Environmental Claim shall not apply to the activities of any
Seller Parties, including without limitation activities to be performed by the
Seller hereunder to Substantially Complete the Finished Lot Improvements.  The
foregoing release and waiver shall be given full force and effect according to
each of its express terms and provisions, including, but not limited to, those
relating to unknown and suspected claims, damages and causes of action. The
release and waiver set forth in this paragraph shall not apply to any cost,
loss, liability, damage, expense, demand, action or cause of action arising from
or related to (i) fraud or other willful misconduct of any Seller Party or (ii)
any claims against contractors or subcontractors for construction defects in the
Finished Lot Improvements; provided, however, that Purchaser shall first seek to
enforce claims against such contractors and/or subcontractors conducting the
work and only if Purchaser is unable to achieve full satisfaction of their
claims after filing and pursuing through final judgment, litigation, then
Purchaser shall have the right to seek relief from the Seller Parties.


23

--------------------------------------------------------------------------------

(i)          Indemnification.  Purchaser shall indemnify, defend (with counsel
reasonably selected by Purchaser with Seller approval) and hold harmless the
Seller Parties of, from and against any and all claims, demands, liabilities,
losses, expenses, damages, costs and reasonable attorneys’ fees that any of the
Seller Parties may at any time incur by reason of or arising out of: (A) any
work performed in connection with or arising out of Purchaser’s acts or
omissions; (B) Purchaser’s failure to perform its work on the Property in
accordance with applicable laws; (C) either personal injuries or property damage
by reason of or arising out of the geologic, soils or groundwater conditions on
the Property; (D) Purchaser’s or its successor’s development, construction, use,
ownership, management, marketing or sale activities associated with the Lots
(including, without limitation, land development, grading, excavation,
trenching, soils compaction and construction on the Lots performed by or on
behalf of Purchaser (including, but not limited to, by all subcontractors and
consultants engaged by, or on behalf of, Purchaser); (E) the soils, subsurface
geologic, groundwater conditions or the movement of any Home constructed on the
Lots after a Closing by Purchaser, its successors or assigns; (F) the design,
engineering, structural integrity or construction of any Homes constructed on a
Lot after a Closing by Purchaser; or (G) any claim asserted by Purchaser’s
homebuyers or their successors in interest, including without limitation, claims
for construction defects related to any work performed by, or on behalf of,
Purchaser, or related to any soils, subsurface geologic or groundwater
conditions affecting the Lots.  The foregoing indemnity obligations of Purchaser
include any acts and omissions of Purchaser, its agents, consultants and other
parties acting for or on behalf of Purchaser (“Purchaser Parties”). 
Notwithstanding the foregoing, Purchaser is not required by this indemnification
provision to indemnify the Seller against (1) Seller's failure to perform its
obligations under this Contract or under any of the Closing documents, (2)
Seller's gross negligence or willful misconduct, (3) Seller’s breach of any
Seller’s Express Representation, or (4) claims arising directly from the
decisions, actions or omissions of Seller acting in its capacity as declarant
under the Master Declaration; and further provided that Purchaser is not
required to indemnify consultants, contractors and subcontractors who contract
with Seller and who perform services or supply labor, materials, equipment, and
other work relating to geotechnical or soils conditions on the Lots that is
necessary for the Lots to satisfy the requirements set forth herein.
 
(j)          The provisions of this Section 10 shall survive each Closing and
the delivery of each respective deed to the Purchaser.
 
11.        Seller’s Representations. Seller hereby represents and warrants to
Purchaser as follows (the following Subsections collectively referred to herein
as "Seller’s Representations"):
 
(a)       Organization.  Seller is a limited liability company duly organized
and validly existing under the laws of the State of Colorado.
 
(b)        Litigation.  There is no pending litigation, and to Seller’s Actual
Knowledge (as defined in this Section 11) there is no threatened litigation
which could materially adversely affect the Property or Seller’s ability to
perform hereunder.
 
(c)         Non-Foreign Person.  Seller is not a "foreign person" as that term
is defined in Section 1445 of the Internal Revenue Code of 1986, as amended, and
applicable regulations.
 
(d)       Condemnation.  Seller has received no written notice of any pending or
threatened condemnation or eminent domain proceedings which may affect the
Property or any part thereof.
 
(e)          Execution and Delivery.  The execution, delivery and performance of
this Contract by Seller does not and will not result in a breach of, or
constitute a default under, any indenture, loan or credit agreement, mortgage,
deed of trust or other agreement to which Seller is a party.


24

--------------------------------------------------------------------------------

(f)         Default.  To Seller’s Actual Knowledge, Seller has not defaulted
under any covenant, restriction or contract affecting the Property, nor has
Seller caused by its act or omission an event to occur which would with the
passage of time constitute a breach or default under such covenant, restriction
or contract.
 
(g)          Violation of Law.  Seller has not received any written notice of
non-compliance, and to Seller’s Actual Knowledge, there is no non-compliance of
the Property with respect to any federal, state or local laws, codes, ordinances
or regulations relating to the Property.
 
(h)         Rights.  Seller has not granted to any party, other than Purchaser
hereunder, any option, contract, right of refusal or other agreement with
respect to a purchase or sale of the Property.
 
(i)       Environmental.  Neither Seller nor, to Seller's Actual Knowledge, any
third party, has used, generated, transported, discharged, released,
manufactured, stored or disposed of any Hazardous Materials from, into, at, on,
under or about the Property in any manner which violates federal, state, or
local laws, ordinances, rules, regulations, or policies governing the use,
storage, treatment, transportation, manufacture, refinement, handling,
production, or disposal of Hazardous Material.
 
(j)          Seller Documents.  To Seller’s Actual Knowledge, the Seller
Documents are not false, incomplete or misleading.
 
(k)       Bankruptcy. To Seller’s Actual Knowledge, there are no attachments,
executions, assignments for the benefit of creditors or voluntary or involuntary
proceedings in bankruptcy or under any applicable debtor relief laws or any
other litigation contemplated by or pending or threatened against Seller or the
Property.
 
For purposes of the foregoing, the phrase "Seller’s Actual Knowledge" shall mean
the current, actual, personal knowledge of Mark Harding as President of Seller,
without any duty of investigation or inquiry and without imputation of any other
person’s knowledge. Seller represents and warrants that Mr. Harding is the
Seller Party most familiar with the Property and the Seller Representations. 
The fact that reference is made to the personal knowledge of the above
identified individual shall not render such individual personally liable for any
breach of any of the foregoing representations and warranties; rather,
Purchaser’s sole recourse in the event of any such breach shall be against
Seller, and Purchaser hereby waives any claim or cause of action against the
above identified individual arising from Seller’s Representations.  In the event
that any information contained in the Seller Documents conflicts with Seller’s
Representations set forth in this Section, the Seller Documents shall govern and
control and such inconsistency shall not constitute a breach by Seller of its
Seller’s Representations herein.  Seller and Purchaser shall notify the other in
writing immediately if any Seller’s Representation becomes untrue or misleading
in light of information obtained by Seller or Purchaser after the Effective
Date.  In the event that Purchaser has actual knowledge that any of Seller’s
Representations are untrue or misleading, or of a breach of any of Seller’
Representations prior to a Closing, without the duty of further inquiry, and
Purchaser elects to close, Purchaser shall be deemed to have waived any right of
recovery, and Seller shall not have any liability in connection therewith.


25

--------------------------------------------------------------------------------

Seller’s Representations shall survive each respective Closing for a period of
twelve (12) months, except that any claim for which legal action is filed within
such time period shall survive until resolution of such action, and except to
the extent of any matter that is waived by Purchaser pursuant to the previous
paragraph (and any such matter waived pursuant to the previous paragraph shall
not survive Closing).


Seller makes no promises, representations or warranties regarding the
construction, installation or operation of any amenities within the Development,
including without limitation, clubhouses, swimming pools and sports courts.  To
the extent that any development plans, site plans, renderings, drawings,
marketing information or other materials related to the Development include,
depict or imply the inclusion of any amenities in the Development, they are
included only to illustrate possible amenities for the Development that may or
may not be built and Purchaser shall not rely upon any such materials regarding
the construction, installation or operation of any amenities within the
Development.


12.        Purchaser’s Obligations. Purchaser shall have the following
obligations, each of which shall survive each respective Closing for a period of
12 months and, where noted, termination of this Contract for a period of 12
months.  Notwithstanding any contrary provision set forth in this Contract,
Seller shall have the right to enforce said obligations by means of any legal or
equitable proceedings including, but not limited to, suit for actual damages and
injunctive relief, but excluding exemplary, consequential or punitive damages:
 
(a)         Master Covenants; PID Service Plan.  Purchaser shall comply with all
obligations applicable to Purchaser under the Master Covenants and under the PID
Service Plan.
 
(b)       Compliance with Laws.  Purchaser shall comply with and abide by all
laws, ordinances, statutes, covenants, rules and regulations, building codes,
permits, association documents and other recorded instruments (as they are from
time to time amended, supplemented or changed) which regulate any activities
relating to Purchaser’s entry on the Property, or its use, ownership,
construction, sale or investigation of any Lot or any improvements thereon.
 
(c)         Entry Prior to Closing.  From and after the Effective Date of this
Contract until the Closing Date or earlier termination of this Contract, and so
long as no default by Purchaser exists under this Contract, Purchaser and its
agents, employees and representatives shall be entitled to enter upon the
Property for purposes of conducting soil and other engineering tests and to
inspect and survey any of the Property.   If the Property is altered or
disturbed in any material manner in connection with any of Purchaser’s
activities, Purchaser shall immediately return the Property to substantially the
condition existing prior to such activities. Purchaser shall promptly refill
holes dug and otherwise repair any damage to the Property as a result of its
activities.  Purchaser and its agents shall not have the right to conduct any
invasive testing (e.g., borings, drilling, soil/water sampling, etc.), except
standard geotech and environmental preliminary investigation, on the Lots,
including, without limitation, any so-called "Phase II" environmental testing,
without first obtaining Seller's written consent (and providing Seller at least
seventy-two (72) hours' prior written notice), which consent may be withheld by
Seller in its reasonable discretion and shall be subject to any terms and
conditions imposed by Seller in its reasonable discretion.  Purchaser shall not
permit any lien to attach to the Property or any portion of the Property as a
result of Purchaser’s activities. Purchaser shall indemnify, defend and hold
Seller, its officers, directors, shareholders, employees, agents and
representatives harmless from and against any and all mechanics’ and
materialmen’s liens, claims (including, without limitation, personal injury,
death and property damage claims), damages, losses, obligations, liabilities,
costs and expenses including, without limitation, reasonable attorneys’ fees
incurred by Seller, its officers, directors, shareholders, employees, agents and
representatives or their property arising out of any breach of the provisions of
this Section 12(c) by Purchaser, its agents, employees or representatives.  The
foregoing indemnity obligation of Purchaser includes acts and omissions of
Purchaser and all agents, consultants and other parties acting for or on behalf
of Purchaser.  Purchaser shall maintain in effect (or cause its consultants to
maintain in effect) during its inspection of the Property commercial general
liability coverage for bodily injury and property damage in the amount of at
least $2,000,000.00 combined single limit, and automobile liability coverage for
bodily injury and property damage in the amount of at least $2,000,000.00
combined single limit, and the policy or policies of insurance shall be issued
by a reputable insurance company or companies which are qualified to do business
in the State of Colorado and shall name Seller as an additional insured.  In
addition, before entering upon the Property, Purchaser shall provide Seller with
valid certificates indicating such insurance is in effect.  The foregoing
indemnity shall not apply to claims due to (i) Hazardous Materials or conditions
that are not placed on the Property or caused by Purchaser or its agents, (ii)
pre-existing matters, (iii) or Seller’s actions or inactions.  The indemnity and
agreement set forth in this Section 12(c) shall survive the expiration or
termination of this Contract for any reason.


26

--------------------------------------------------------------------------------

(d)        Architectural Approval.  In order to assure that homes constructed by
Purchaser are compatible with the other residential construction in the
Development and the architectural, design, and landscaping criteria and
guidelines included in the approved Administrative Site Plan applicable to the
Property (the “ASP Criteria”) and are otherwise acceptable to Seller, all
construction and landscaping on the Lots shall be subject to the prior review
and approval of Seller.  The Master Covenants provide for the formation of an
architectural review committee (“Architectural Review Committee”) and for the
promulgation and adoption of design guidelines (“Design Guidelines”) to be
applied by the Architectural Review Committee.  The Master Covenants and the
Design Guidelines provide for an exemption from obtaining Architectural Review
Committee approval for the Seller and any other person whose House Plans (as
hereinafter defined) has been reviewed and approved by the Seller.
 
(i)        Purchaser shall submit to Seller the Purchaser’s elevations, floor
plans, typical landscape plans, exterior color palettes (“House Plans”) for
homes and other buildings, structures and improvements to be located on the Lots
(herein “Homes”, “Houses”, or “Residences”) within forty-five (45) days
following delivery of the ASP to Purchaser.  Seller will review the House Plans
and Seller shall deliver notice to Purchaser of the Seller’s approval or
disapproval of the House Plans within ten (10) business days after receipt of
the House Plans, with such approval not to be unreasonably withheld, conditioned
or delayed, so long as such plans substantially comply and are generally
consistent and compatible with the ASP Criteria.  If Seller fails to so notify
Purchaser of approval or disapproval within such 10-business day period, the
House Plans shall be deemed approved and/or an appropriate exemption shall be
given to Purchaser.  In the event of disapproval, Purchaser shall revise and
resubmit the House Plans to the Seller for reconsideration, addressing the
matters disapproved by the Seller, and the procedure set forth above shall be
repeated until the House Plans are approved by the Seller.  After Seller
approves the Purchaser’s House Plans, and before Purchaser commences
construction of Homes on the Lots, Purchaser shall submit to Seller any material
changes in the approved House Plans. Seller shall review the material changes
for general consistency and compatibility with the standards and criteria set
forth in the ASP Criteria and if Seller approves such changes, Seller shall
notify Purchaser within ten (10) business days of its approval, not to be
unreasonably withheld, conditioned or delayed.


27

--------------------------------------------------------------------------------

(ii)       Purchaser shall perform all construction, development and landscaping
in accordance with the approved House Plans and in conformity with the Master
Covenants and the ASP Criteria and all other requirements, rules, regulations of
any Authority.  Purchaser and Seller acknowledge that the County will not
conduct architectural review nor issue approval of Purchaser’s House Plans, but
rather requires the building permit applicant to comply with the ASP Criteria. 
Seller’s approval of Purchaser’s House Plans is only intended as a review for
compatibility with other residential construction in the Development and the ASP
Criteria and does not constitute a representation or warranty that Purchaser’s
House Plans comply with ASP Criteria and Purchaser shall be responsible for
confirming such compliance.
 
(e)          Disclosures to Homebuyers.  Purchaser shall include in each
contract for the sale of any Home constructed by Purchaser in the Development,
any and all disclosures required by applicable laws, as well as disclosures
related to: (i) District debt service assessments, (ii) District maintenance
special assessments, (iii) expansive/low-density soils, (iv) oil, gas, and
mineral activity in the area, and (v) other contiguous and nearby uses.
 
13.         Uncontrollable Events. Notwithstanding any contrary provision of
this Contract, the time for performance of any obligation of Seller or Purchaser
under this Contract (except for any monetary obligation of either party) shall
be extended if such performance is delayed due to any act, or failure to act, of
any Authority, strike, riot, act of war, act of terrorism, act of violence,
weather, act of God, epidemic/pandemic, or any other act, occurrence or
non-occurrence beyond such party’s reasonable control (each, an “Uncontrollable
Event”).  Any extension under the preceding sentence shall continue for a length
of time reasonably necessary to satisfy such delayed obligation; provided, that
in no event shall such extension be less than the duration of such
Uncontrollable Event. If a party claims a delay due to an Uncontrollable Event,
then such party shall provide written notice to the other party not more than
thirty (30) days after the occurrence of a condition that constitutes an
Uncontrollable Event, which notice shall reasonably detail the reason(s) giving
rise to the Uncontrollable Event and a reasonable estimation of the duration (to
the extent determinable at the time of such notice) of the delay that was caused
by the Uncontrollable Event.  Each party will make efforts to minimize the delay
from any such Uncontrollable Event to the extent reasonably feasible; provided,
however, that neither party shall be required to use extraordinary means and/or
incur extraordinary costs in order to satisfy its obligations.
 
14.         Cooperation. Purchaser shall reasonably cooperate with and require
its agents, employees, subcontractors and other representatives to reasonably
cooperate with Seller in construction within the Development, including, where
applicable, the granting of a nonexclusive license to enter upon the Property
conveyed to Purchaser.  Purchaser shall execute documentation reasonably
required by Seller to effectuate any desired modification or change in
connection with Seller’s activities in the Development including, without
limitation, amendments or restatements of the Master Covenants, or any Final
Plat; provided, however, Purchaser shall not be obligated to execute any such
documentation if it will materially adversely affect the fair market value or
use of the Property or Purchaser’s ability to construct or to sell its proposed
homes within the Property, or if it will materially increase the cost of
ownership or construction or interfere with ownership or construction.


28

--------------------------------------------------------------------------------

15.          Fees. Subject to the provisions of Sections 16 and 18 below:
 
(a)         FHA/VA.  Seller shall not be required to obtain any approvals
pursuant to FHA, VA or other governmental programs relating to the Lots or the
financing of improvements thereon.
 
(b)          Utility Company Refunds.  Any refunds from utility providers
relating to construction deposits for the Property shall be the exclusive
property of Seller.  Purchaser shall cooperate at no cost to Purchaser with
Seller in turning over any such funds and directing those funds to Seller.
 
16.         Water and Sewer Taps; Fees; and District Matters.
 
(a)          Rangeview Metropolitan District. The water and sewer service
provider for the Lots is the Rangeview Metropolitan District (“Rangeview”) and
Purchaser shall be required to purchase water and sewer taps for the Lots from
Rangeview pursuant to the terms and provisions of a tap purchase agreement in a
form substantially consistent with the one attached hereto and incorporated
herein as Exhibit E (the “Tap Purchase Agreement”).  Pursuant to the Tap
Purchase Agreement, Rangeview will agree to sell to Purchaser, and Purchaser
will agree to purchase from Rangeview, a water and sewer tap for each Lot in
conjunction with the issuance of a building permit for a Lot.  The Tap Purchase
Agreement shall be executed by Rangeview and Purchaser on or before the date of
the First Closing.  If Rangeview and Purchaser are unable to agree on a Tap
Purchase Agreement before the expiration of the Due Diligence Period, this
Contract will terminate, the Initial Deposit shall be promptly returned to
Purchaser, Purchaser shall deliver to Seller all information and materials
received by Purchaser from Seller pertaining to the Property and any
non-confidential and non-proprietary information otherwise obtained by Purchaser
pertaining to the Property (but specifically excluding any environmental reports
or information), and thereafter the parties shall have no further rights or
obligations under this Contract except as otherwise provided in Section 25
below.  The combined cost to purchase a water tap and sewer will be dependent on
Lot size, house square footage, number of floors, driveway lanes, outdoor
irrigated square footage, and xeriscape square footage. For example, based on
Rangeview’s rates and charges as of the Effective Date as set forth in the fee
schedule attached hereto as Exhibit F (the “Lot Development Fee Schedule”), a
5,500 square foot lot with a 2,400 square foot house 2 story 2 car garage with
1,500 square feet of grass would have a computed tap fee equating to a .9 SFE (1
SFE equal to .4 acre feet of water demand per year) or $24,488.10, and a sewer
tap fee of $4,752.


29

--------------------------------------------------------------------------------

(b)         District Governance and Financial Matters.  The Property is included
within the boundaries of the District and with water and sewer service provided
by Rangeview.  Persons affiliated with Seller have been elected or appointed to
the board of directors (“Board”) of the District and Rangeview and serve in that
capacity.  Purchaser shall not qualify any persons affiliated with Purchaser as
its representative to serve on the Board of the District or Rangeview and this
prohibition shall survive all Closings and delivery of deeds hereunder until no
person affiliated with Seller serves on the Board; provided, however, that
entering into a contract for sale or sale of any Lot with a Home thereon to any
person affiliated with Purchaser shall not constitute a violation of this
Section.  The District has been formed for purposes that include, but are not
limited to financing, owning, maintaining and/or managing certain tracts and
infrastructure improvements (“District Improvements”) to serve the Development,
including the Lots.  Purchaser acknowledges that: (i) the construction of
District Improvements shall be without compensation or reimbursement to
Purchaser; and (ii) any reimbursements, credits, payments, or other amounts
payable by the District or Rangeview on account of the construction of District
Improvements or any other matters related thereto (“Metro District Payments”)
shall remain the property of the Seller and shall not be conveyed to or
otherwise be claimed by Purchaser.  Upon request of Seller, the District, or
Rangeview, Purchaser will execute documents that may be reasonably required to
confirm Purchaser’s waiver of any right to Metro District Payments.  The
provisions of this Section are material in determining the Purchase Price, and
the Purchase Price would have been higher but for the provisions of this
Section.  This Section shall survive each Closing as set forth herein.
 
(c)          Sky Ranch Community Authority Board.  Pursuant to the Colorado
Constitution, Article XIV, Sections 18(2)(a) and (b), and C.R.S. Sections
29-1-203 and -203.5, metropolitan districts may cooperate or contract with each
other to provide any function, service or facility lawfully authorized to each,
and any such contract may provide for the sharing of costs, the impositions of
taxes, and the incurring of debt. Pursuant to the Modified Service Plans for Sky
Ranch Metropolitan District Nos. 1, 3, 4 and 5 (“Sky Ranch Districts”), approved
by Arapahoe County on September 14, 2004, as amended (“Service Plans”), and
pursuant to statutory authority, the Sky Ranch Metropolitan District Nos. 1 and
5 have entered into a Sky Ranch Community Authority Board Establishment
Agreement (“CABEA”), creating the CAB. It is anticipated that the Boards of Sky
Ranch Metropolitan District Nos. 3 and 4 will elect to become parties to the
CABEA in the future. The CABEA authorizes the CAB and the Sky Ranch Districts
that are parties to the CABEA to cooperate and contract with each other
regarding administrative and operational functions. One or more of the Sky Ranch
Districts, the CAB or other governmental entity may enter into an
intergovernmental agreement pursuant to C.R.S. §§ 29-1-203 and – 203.5 to create
the Regional Improvements Authority to use revenue generated by the imposition
of the Regional Improvements Mill Levy to plan, design, acquire, construct,
installation, relocation and/or redevelopment, and the administration, overhead
and operations and maintenance costs incurred with respect to the Regional
Improvements serving the Development. The Regional Improvement Authority’s
authority may include, without limitation, (i) sharing or pledging revenue,
including ad valorem taxes, to provide a source of funding to pay for specific
regional improvements that serve the Development, (ii) the issuance of debt by
the CAB or other governmental authority to pay for regional improvements, and
(iii) the construction of regional improvements. If and to the extent that the
District enters into such an IGA, Builder agrees that it will not object to the
intergovernmental agreement creating the Regional Improvements Authority;
provided that the total mill levy on a Lot does not exceed Maximum Mills
Limitation.


30

--------------------------------------------------------------------------------

(d)          Fees.
 
(i)          Seller shall pay any and all of the following to the extent imposed
by any Authority in connection with the Property conveyed to Purchaser: (i) any
parks and recreation fees (including park dedication requirements and/or
cash-in-lieu payments related to the Property as part of the platting thereof);
(ii) drainage fees; (iii) fees for payment-in-lieu of school land dedications.
 
(ii)         Purchaser shall pay all costs, expenses, and fees that may be
imposed by any Authority which are related to the construction, use or occupancy
of the Homes to be constructed on the Lots and any ongoing or periodic
maintenance and operations fees and charges levied or otherwise imposed on Lot
owned by Purchaser by any Authority, including without limitation, those fees
set forth on the Lot Development Fee Schedule set forth on Exhibit F; provided,
however, that the fees set forth therein are reflective only of the assessment
as of the Effective Date hereof and are subject to periodic increases as
determined by the assessing Authority.  Seller shall reasonably cooperate with
Purchaser in providing updated fees  and fee schedules during the Due Diligence
Period and prior to Closing. Without limiting the foregoing, and except for the
fees to be paid by Seller pursuant to Section 16(d)(i) above, Purchaser shall
pay any and all of the following to the extent imposed in connection with the
Property conveyed to Purchaser: (i) system development fees; (iii) any
infrastructure (facility) fee, including, without limitation, any
transportation/road fee, which may be imposed either by the County, the District
or other Authority; (iv) any impact fees and payment-in-lieu of land dedication
fees imposed for roads or other facilities that are payable at issuance of a
building permit for a home constructed on a Lot; and (v) any excise fees.
 
(iii)        As of the Effective Date, the District does not levy a system
development fee (“SDF”) against property within the District.  If the District
at any time before a Closing adopts a SDF, then at such Closing (and subsequent
Closings) the Purchaser shall pay the District’s SDF applicable to the Lots
acquired at such Closings.  In order to offset Purchaser’s payment of the
District’s SDF for a Lot at a Closing, Purchaser shall receive a credit against
the Purchase Price paid by Purchaser for such Lot at such Closing equal to the
amount of the District’s SDF paid by Purchaser for the Lot.
 
(iv)       The covenants set forth in this Section 16 shall survive each
respective Closing and shall represent a continuing obligation until the
complete satisfaction or payment thereof.


31

--------------------------------------------------------------------------------

17.        Homeowners’ Association. Certain alleys, walkways, landscape tracts,
and other private improvements will serve the Property and may also serve lots
acquired by other builders within Phase B.  In order to address the maintenance
obligations related to such private improvements, Seller shall establish a
homeowners’ association that will own and/or maintain such private improvements
(the “Homeowners’ Association”) and cause the Lots to be annexed into such
Homeowners’ Association at Closing hereunder.  Within thirty (30) days after the
Effective Date, Seller will deliver to Purchaser (and the other builders) for
its review and reasonable approval, a declaration with respect to the
maintenance of those private improvements (the “Maintenance Declaration”). 
Purchaser shall have until fifteen (15) days before the end of the Due Diligence
Period, as the same may be extended, to notify Seller in writing of any
objection that Purchaser may have to the draft Maintenance Declaration.  On or
before the fifth (5th) business day following Seller’s receipt of Purchaser’s
objections to the draft Maintenance Declaration, Seller shall notify Purchaser,
in writing, whether Seller elects to make such modifications to the draft
Maintenance Declaration, with Seller not to unreasonably withhold its consent to
Purchaser’s request; provided, however, that if Seller does not elect to modify,
or elects to modify and does not thereafter modify the Maintenance Declaration
within such 5-business day period and such decision is made on a reasonable
basis, Purchaser shall have the right to either: (i) terminate this Agreement by
delivery of a written termination notice to Seller on or before the end of the
Due Diligence Period, in which event the entire Initial Deposit shall be
promptly returned to Purchaser, Purchaser shall return to Seller all information
and materials received by Purchaser from Seller pertaining to the Property, and
thereafter the Parties shall have no further rights or obligations under this
Agreement except for those which expressly survive the termination hereof; or
(ii) waive any objections to the Maintenance Declaration and proceed with the
transaction contemplated by this Agreement, in which event Purchaser shall be
deemed to have approved the Maintenance Declaration as to which its objections
have been waived.  Upon approval of the form of the Maintenance Declaration by
the Parties, the Parties will cause such form to be attached to this Agreement
by a mutually executed amendment hereto.  The Maintenance Declaration shall be
recorded in the County Records at or before the First Closing and shall
constitute a Permitted Exception hereunder.
 
18.        Reimbursements and Credits. Purchaser shall have no right to any
reimbursements and/or cost-sharing agreements pursuant to any agreements entered
into between Seller or any of Seller’s affiliates and third parties which may or
may not affect the Property.  In addition, Purchaser acknowledges that Seller,
its affiliates, the District, the PID, or other metropolitan district, has
installed or may install certain infrastructure improvements (“Infrastructure
Improvements”), the Interchange Upgrades, and/or donate, dedicate and/or convey
certain rights, improvements and/or real property (“Dedications”) to the County
or other Authority which benefit all or any part of the Property, together with
adjacent properties, and which entitle Seller or its affiliates and/or the
Property or any part thereof to certain reimbursements by the County or other
Authority or credits by the County or other Authority for park fees, open space
fees, school impact fees, capital expansion fees and other governmental fees
which would otherwise be required to be paid to the County or other Authority by
the owner of the Property or any part thereof from time to time (“Governmental
Fees”).  If and to the extent that Purchaser is entitled to a credit or waiver
of any Governmental Fees from the County and/or any other Authority as a result
of Infrastructure Improvements constructed, or Dedications made, by Seller, its
affiliates, the District, or any other Authority, then Purchaser shall pay to or
reimburse Seller (or its designated affiliates) an amount equal to such credited
or waived Governmental Fee(s) at the time such Governmental Fees would have
otherwise been payable to the County or other such Authority by Purchaser or its
assignees.  In addition, Purchaser acknowledges that Seller or its affiliate(s)
may have negotiated or may negotiate with the County or other Authority for
reimbursements to Seller or its affiliates.  Purchaser acknowledges that certain
Governmental Fees which may be paid by Purchaser to the County or other
Authority may be reimbursed to Seller and/or its affiliates pursuant to the
terms of said agreement.  The obligations and covenants set forth in this
Section 18 shall survive the Closing of the purchase and sale of the Property
and shall represent a continuing obligation of Purchaser until complete
satisfaction thereof.  Purchaser shall be released from the obligations in this
Section 18 to the extent such obligations are assumed in writing by a subsequent
owner of all or a portion of the Property and a copy of such written assumption
is furnished to Seller.  Each special warranty deed conveying the applicable
portion of the Property at each Closing shall contain the foregoing
reimbursement covenant, which reimbursement covenant shall expressly state that
it automatically terminates as to any Lot upon issuance of a certificate of
occupancy for a Home constructed on the Lot and conveyance of the Lot to a
homebuyer.



32

--------------------------------------------------------------------------------

19.         Name and Logo. The name and logo of "Sky Ranch" are wholly owned by
Seller.  Purchaser agrees that it shall not use or allow the use of the name
"Sky Ranch" or any logo, symbol or other words or phrases which are names or
trademarks used or registered by Seller or any of its affiliates in any manner
to name, designate, advertise, sell or develop the Property or in connection
with the operation or business located or to be located upon the Property
without the prior written consent of Seller, which consent may be withheld for
any reason.  Any consent to the use of such names or logos may be conditioned
upon Purchaser entering into a license agreement with Seller, as applicable, at
no additional cost to Purchaser.  Notwithstanding the foregoing, however,
Purchaser shall have a non-exclusive, royalty-free license for so long as
Purchaser is building and selling homes in the Development, without the need for
any further consent or approval by Seller, to use the name and logo of “Sky
Ranch” in connection with the use, marketing, sales, development and operation
of the Property, provided that Purchaser shall comply with any requirements
uniformly applicable to all homebuilders in Sky Ranch that Seller promulgates
with respect to such usage.
 
20.         Renderings. All renderings, plans or drawings of the Property or the
Development locating landscaping, trees and any improvements are artists’
conceptions only and may not accurately reflect their actual location. 
Purchaser waives any claims based upon any inaccuracy in the location of such
items as depicted on the renderings, plans or drawings.
 
21.      Communications Improvements. Seller may, but is not obligated to, enter
into an agreement with a service provider for the development and installation
of Communication Improvements in all or any portion of the Development. 
“Communications Improvements” means any equipment, property and facilities, if
used or useful in connection with the delivery, deployment, provision or
modification of (a) broadband Internet access service; (b) monitoring service,
for the benefit of governmental entities, quasi-governmental entities, or
utilities, regarding the usage of electricity, gas, water and other resources;
(c) video programming or content, including Internet protocol television (a/k/a
“IPTV”) service; (d) voice over Internet protocol (a/k/a “VoIP”) service; (e)
telecommunications services, including voice; (f) any other service or services
delivered by means of the Internet or otherwise delivered by means of digital
signals; and (g) any other service or services based on technology that is
similar to or is a technological extension of any of the foregoing (“Service”). 
Communications Improvements do not include any equipment, facilities or property
located on (or in) the home of a person who receives services from the service
provider, such as, but not limited to routers, wireless access points, in-house
wiring, set-top boxes, game consoles, gateways and other equipment under the
control of the owner or occupant of the home.  Seller may grant to such service
provider one or more permanent, non-exclusive, perpetual, assignable and
recordable easements (collectively referred to as the “Easement”) to access and
use the Property and other property within the Development, as necessary,
appropriate or desirable, to lay, install, construct, reconstruct, modify,
operate, maintain, repair, enhance, upgrade, regulate, remove, replace and
otherwise use the Communications Improvements.  So long as any such Easement
does not materially interfere with Purchaser’s use of the Lot for its intended
purpose or Purchaser’s ability to construct a Home thereon, Purchaser shall not
object to and shall cooperate with Seller in connection with the installation
and operation of the Communications Improvements.


33

--------------------------------------------------------------------------------

22.         Soil Hauling. Purchaser shall be responsible for either relocating
from the Property all surplus soil generated during Purchaser’s construction of
structures on the Property or to import any necessary fill required to complete
Purchaser’s construction activities. At the option of Seller, in its sole
discretion, the surplus soil shall be transported at Purchaser’s expense to a
site designated by Seller within the Development; provided, that Seller has
designated and made such a site available to Purchaser at the time Purchaser is
ready to transport surplus soils, if any.  If and to the extent that Seller
establishes stock pile site within the Development, Seller may modify any such
stock pile locations from time to time in Seller’s reasonable discretion (but
Purchaser shall not have any obligation to relocate any soil Purchaser
previously delivered to the prior designated stock pile site).  At Seller’s
request, Purchaser shall supply copies of any reports or field assessments in
Purchaser’s possession identifying the material characteristics of the excess
soil prior to accepting such soil for fill purposes.  Notwithstanding the
foregoing, in the event that Seller does not establish a stock pile site or
elects not to accept any surplus soils from Purchaser, then Purchaser shall, at
its sole expense, find a purchaser or taker or otherwise transport and dispose
of such surplus soil upon such terms as it shall desire, but such surplus soil
must still be removed from the Property and may not be stockpiled on the
Property or within the Development after construction has been completed. At the
option of Developer, in its sole discretion, if Builder needs to import any
necessary fill that is required to complete Builder’s construction activities
and Developer has fill dirt available on the Property, then Developer may make
available to Builder, on terms and conditions determined by Developer, any such
fill dirt for transport at Builder’s expense.
 
23.         Intentionally Deleted
 
24.         Assignment.
 
(a)          Seller’s Assignment. Seller may assign its rights and obligations
in whole or in part under this Contract without the consent of Purchaser: (i) to
any entity that acquires all or substantially all of the Seller’s interests in
such Lots which Seller reasonably believes has the financial ability and
experience to perform Seller’s obligations under this Contract; or (ii) to an
entity that controls, is controlled by, or is under common control with, Seller.
 
(b)        Purchaser's Assignment.  The obligations of the Purchaser under this
Contract are personal in nature, and neither this Contract nor any rights,
interests, or obligations of Purchaser under this Contract may be transferred or
assigned without the prior written consent of Seller, which consent shall not be
unreasonably withheld, conditioned or delayed, except that Purchaser may assign
its rights or obligations under this Contract, without the prior written consent
of Seller to: (i) any affiliate of Purchaser for the sole purpose of
constructing Homes on the Lots, (ii) Purchaser affiliate Forestar (USA) Real
Estate Group Inc., pursuant to a written “land-banking” agreement, or (iii) with
conditions, another third-party with which Purchaser has a contractual right to
acquire the Lots pursuant to an option agreement or similar arrangement
therewith; provided, however, that, Purchaser shall not, following such
assignment, be released from any obligations hereunder. Purchaser’s right to
assign its rights or obligations under this Contract pursuant to clause (ii) or
(iii) above, shall be conditioned on such assignment being in a writing executed
and ratified by Purchaser (and delivered to Seller) and shall provide that such
assignee will sell the subject Lots to Purchaser or an affiliate of Purchaser
(described in clause (i) above) or if Lots are sold to a third-party, any
premium for such Lots in excess of the Purchase Price, shall be paid directly to
Seller.


34

--------------------------------------------------------------------------------

25.        Survival. All covenants and agreements of either party which are
intended to be performed in whole or in part after any Closing or termination of
this Contract, and all representations, warranties and indemnities by either
party to the other under this Contract shall survive such Closing or termination
of this Contract and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns; provided,
however, that Seller’s Express Representations pursuant to this Contract shall
survive each respective Closing for a period of twelve (12) months, and any
action by Purchaser based on a breach of any of such Seller’s Express
Representations must be brought within such twelve (12) month period.
 
26.        Condemnation. If a condemnation action is filed or either party
receives written notice from any competent condemning authority of intent to
condemn which directly affects any Lot or Lots which Purchaser has a right to
purchase, either party may at its sole discretion by written notice to the other
party within thirty (30) days following receipt of such condemnation notice
terminate this Contract as to the Lots subject to the condemnation action and
Purchaser shall receive a refund of the Deposit with respect to those Lots only
(the Deposit being applied pro rata equally among all Lots for this purpose),
and the parties shall have no further rights or obligations with respect to
those Lots.  If the right to terminate is not exercised by either party, this
Contract shall remain in full force and effect with respect to the Lot in
question and upon exercise of the right to purchase the Lot, the Closing shall
proceed in accordance with the terms of this Contract, and condemnation award
shall be paid to the party who is the owner of the affected Lot at the time the
award is determined by the condemning authority.
 
27.       Brokers. Each party does hereby represent that it has not engaged any
broker, finder, or real estate agent in connection with the transactions
contemplated by this Contract.  Each party agrees to and does hereby indemnify
and hold the other harmless from any and all fees, brokerage and other
commissions or costs (including reasonable attorneys’ fees), liabilities,
losses, damages or claims which may result from any broker, agent or finder,
licensed or otherwise, claiming through, under or by reason of the conduct of
either of them respectively in connection with the purchase of the Lots by
Purchaser.  This Section survives the termination of this Contract and all
Closings.
 
28.       Default and Remedies. Time is of the essence hereof.  If any amount
received as a Deposit hereunder or any other payment due hereunder is not paid
by Purchaser, honored or tendered when due and payable, or if each Closing is
not consummated as required in accordance with Section 8 above, or if any other
covenant, agreement, obligation or condition hereunder is not performed or
waived as herein provided within five (5) business days (or such longer period
as expressly provided under this Contract) after the party failing to perform
the same has received written notice of such failure, there shall be the
following remedies:
 
(a)         Purchaser’s Default.  If Purchaser is in default under this
Contract, Seller may terminate this Contract, in which event the Deposit shall
be forfeited and retained on behalf of Seller, and both parties shall, except as
otherwise provided herein, thereafter be released from all obligations
hereunder.  It is agreed that, except as otherwise provided in this subpart (a)
and in subparts (c) and (d) below and except with respect to indemnification by
Purchaser as set forth herein, such payments and things of value are LIQUIDATED
DAMAGES and are SELLER’S SOLE AND ONLY REMEDY for Purchaser’s failure to perform
the obligations of this Contract prior to the Closing. Seller expressly waives
all other remedies with respect to a default by Purchaser.


35

--------------------------------------------------------------------------------

(b)        Seller’s Default.  If Seller is in default under this Contract,
Purchaser may elect AS ITS SOLE AND EXCLUSIVE REMEDY either: (i) to treat this
Contract as canceled, in which case the Deposit and all sums paid by Purchaser
related to Overex shall be returned to Purchaser, and Purchaser shall have the
right to recover, as damages, all out‑of‑pocket expenses incurred by it in
negotiating this Contract and in inspecting, analyzing or otherwise performing
its rights and obligations pursuant to this Contract, but in no event will the
amount of such damages exceed Fifty Thousand Dollars ($50,000.00); or (ii)
Purchaser may elect to treat this Contract as being in full force and effect and
Purchaser shall have a right to specific performance, provided that any such
action for specific performance must be commenced within seventy-five (75) days
after the expiration of the applicable notice and cure period provided herein,
and, in the event specific performance is not available due to the fraud or
willful misconduct of Seller, then Purchaser shall have the right to recover, as
damages, all out-of-pocket expenses, and in the event specific performance is
not available for any other reason, then Purchaser may pursue the remedy set
forth in clause (i) above. Seller shall not be liable for and Purchaser shall
not be entitled to recover exemplary, punitive, special, indirect,
consequential, lost profits or any other damages (except for recovery of
out‑of‑pocket expenses as set forth above).
 
(c)        Indemnity.  Notwithstanding any contrary provision of this Contract,
any and all provisions of this Contract pursuant to which a party agrees to
indemnify, hold harmless and defend the other party from and against any losses,
costs, claims, causes of action or liabilities of any kind or nature, or
pursuant to which a party waives any rights or claims that it may have against
the other party, shall survive any termination of this Contract, and shall be
and remain fully enforceable against a party in accordance with the terms of
this Contract and applicable laws and is not limited by any other provisions set
forth in this Section 28.
 
(d)         Award of Costs and Fees.  Anything to the contrary herein
notwithstanding, in the event of any litigation arising out of this Contract
including without limitation any litigation related to an action for specific
performance brought by either party as permitted in accordance with the terms of
this Contract, the court shall award the substantially prevailing party all
reasonable costs and expenses, including attorneys’ fees, incurred by the
substantially prevailing party in the litigation or other proceedings.
 
(e)          Post-Closing Defaults.  With respect to post-closing defaults, the
parties agree that the non-defaulting party shall be entitled to exercise all
remedies available at law or in equity, except that damages shall be limited to
actual out-of-pocket costs and expenses incurred as a result of such default. 
Neither party shall have the right to recover exemplary, punitive, special,
indirect, consequential, lost profits or any other damages (except as set forth
in subsection (b) and (c) above).


36

--------------------------------------------------------------------------------

29.         General Provisions. The parties hereto further agree as follows:
 
(a)         Time of the Essence.  Time is of the essence under this Contract. 
In computing any period of time under this Contract, the date of the act or
event from which the designated period of time begins to run shall not be
included.  The last day of the period so computed shall be included unless it is
a Saturday, Sunday, or federal legal holiday, in which event the period shall
run until the end of the next day which is not a Saturday, Sunday, or federal
legal holiday.
 
(b)         Governing Law and Venue.  This Contract shall be governed by and
construed in accordance with the laws of the State of Colorado. Exclusive Venue
for all actions arising out of this Contract shall be in the District Court for
Arapahoe County, Colorado.
 
(c)      Severability.  Should any provisions of this Contract or the
application thereof, to any extent, be held invalid or unenforceable, the
remainder of this Contract and the application thereof, other than those
provisions which shall have been held invalid or unenforceable, shall not be
affected thereby and shall continue in full force and effect and shall be
enforceable to the fullest extent permitted at law or in equity.
 
(d)        Entire Contract.  This Contract embodies the entire agreement between
the parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and agreements, whether
written or oral.
 
(e)        Exhibits.  All schedules, exhibits and addenda attached to this
Contract and referred to herein shall for all purposes be deemed to be
incorporated in this Contract by this reference and made a part hereof.
 
(f)          Further Acts.  Each of the parties hereto covenants and agrees with
the other, upon reasonable request from the other, from time to time, to execute
and deliver such additional documents and instruments and to take such other
actions as may be reasonably necessary to give effect to the provisions of this
Contract.
 
(g)         Compliance.  The performance by the parties of their respective
obligations provided for in this Contract shall comply with all applicable laws
and the rules and regulations of all governmental agencies, municipal, county,
state and federal, having jurisdiction in the premises.
 
(h)        Amendment.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written agreement
executed by both parties.
 
(i)         Authority.  Each of the parties hereto represents to the other that
each such party has full power and authority to execute, deliver and perform
this Contract, that the individuals executing this Contract on behalf of said
party are fully empowered and authorized to do so, that this Contract
constitutes a valid and legally binding obligation of such party enforceable
against such party in accordance with its terms, that such execution, delivery
and performance will not contravene any legal or contractual restriction binding
upon such party or any of its assets and that there is no legal action,
proceeding or investigation of any kind now pending or to the knowledge of each
such party threatened against or affecting such party or affecting the
execution, delivery or performance of this Contract.  Each of the parties hereto
represents to the other that each such party is a duly organized, legal entity
and is validly existing in good standing under the laws of the jurisdiction of
its formation.


37

--------------------------------------------------------------------------------

(j)     Notices.  All notices, statements, demands, requirements, or other
communications and documents (collectively, "Communications") required or
permitted to be given, served, or delivered by or to either party or any
intended recipient under this Contract shall be in writing and shall be deemed
to have been duly given (i) on the date and at the time of delivery if delivered
personally to the party to whom notice is given at the address specified below;
or (ii) on the date and at the time of delivery or refusal of acceptance of
delivery if delivered or attempted to be delivered by an overnight courier
service to the party to whom notice is given at the address specified below; or
(iii) on the date of delivery or attempted delivery shown on the return receipt
if mailed to the party to whom notice is to be given by first-class mail, sent
by registered or certified mail, return receipt requested, postage prepaid and
properly addressed as specified below; or (iv) on the date and at the time shown
on the electronic mail message if sent electronically to the address specified
below, provided that any notice related to a default or termination sent
electronically shall also be delivered via first class U.S. Mail, postage
prepaid to the address set forth below:
 

 
To Seller:
PCY Holdings, LLC

Attn:  Mark Harding
34501 E. Quincy Ave.
Bldg. 34, Box 10
Watkins, Colorado 80137
Telephone: (303) 292-3456
Facsimile: (303) 292-3475
Email: mharding@purecyclewater.com



  with a copy to: Fox Rothschild LLP

1225 17th Street, Suite 2200
Denver, CO  80202
Attn:  Rick Rubin, Esq.
Telephone: (303) 292-1200
Email: rrubin@foxrothschild.com



  To Purchaser: Melody Homes, Inc.

9555 S. Kingston Court
Englewood, CO 80112-5943
Attn:  Graham Silver and William Carlisle
Email:  gsilver@drhorton.com
Email:  wmcarlisle@drhorton.com



  with a copy to: Davis & Ceriani, P.C.

1600 Stout Street, Suite 1710
Denver, CO 80202
Attn: Nicholas A. Dooher, Esq.
Email: ndooher@davisandceriani.com
jbaker@davisandceriani.com


and


Robert Coltin, Esq.
Region Counsel
D.R. Horton, Inc.
9555 S. Kingston Court
Englewood, CO 80112-5943
Email: rcoltin@drhorton.com


38

--------------------------------------------------------------------------------

(k)          Place of Business.  This Contract arises out of the transaction of
business in the State of Colorado by the parties hereto.
 
(l)         Counterparts; Copies of Signatures; DocuSign.  This Contract may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one (1) and the same
instrument, and either of the parties hereto may execute this Contract by
signing any such counterpart.  This Contract, any amendments hereto, and the
Continuation Notice (if any) may be executed by hand-signatures or by electronic
signatures using DocuSign or other similar technology. Such signatures may be
transmitted by email. Any such electronic signatures or electronic transmissions
of signatures shall be deemed to constitute originals.  In addition, either
party and/or the Escrow Agent may rely upon any electronic transmission of any
document that is properly executed by the other party.  The ratification of this
Contract or any amendment hereto by any of the Authorized Officers on behalf of
Purchaser also may be accomplished by either hand signature or by electronic
signature using DocuSign or other similar technology.
 
(m)       Captions; Interpretation.  The section captions and headings used in
this Contract are inserted herein for convenience of reference only and shall
not be deemed to define, limit or construe the provisions hereof.  Purchaser and
Seller acknowledge that each is a sophisticated builder or developer, as
applicable, and that each has had an opportunity to review, comment upon and
negotiate the provisions of this Contract, and thus the provisions of this
Contract shall not be construed more favorably or strictly for or against either
party.  Purchaser and Seller each acknowledges having been advised, and having
had the opportunity, to consult legal counsel in connection with this Contract
and the transactions contemplated by this Contract.
 
(n)          Number and Gender.  When necessary for proper construction hereof,
the singular of any word used herein shall include the plural, the plural shall
include the singular and the use of any gender shall be applicable to all
genders.
 
(o)          Waiver.  Any one (1) or more waivers of any covenant or condition
by a party hereto shall not be construed as a waiver of a subsequent breach of
the same covenant or condition nor a consent to or approval of any act requiring
consent to or approval of any subsequent similar act.
 
(p)         Binding Effect.  Subject to the restrictions on assignment contained
herein, this Contract shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.


39

--------------------------------------------------------------------------------

(q)         Recordation.  Except as set forth herein below, Purchaser shall not
cause or allow this Contract or any memorandum or other evidence thereof to be
recorded in the County Records or become a public record without Seller’s prior
written consent, which consent may be withheld at Seller’s sole discretion. 
Notwithstanding the foregoing to the contrary, upon Seller’s receipt of
Purchaser’s Continuation Notice, Seller shall thereafter deliver to the Title
Company, in recordable form and as set forth below, a memorandum of this
Contract (the “Memorandum of Contract”), in substantially the form of Exhibit H,
attached hereto and incorporated herein, together with an executed copy of
escrow instructions to be agreed upon by Seller and Purchaser prior to the end
of the Due Diligence Period (the “Escrow Instructions”).  At Purchaser’s option,
the Memorandum of Contract shall be recorded in the County Records pursuant to
the terms and conditions set forth in the Escrow Instructions; provided,
however, that the parties acknowledge and agree that at the time of Seller’s
delivery of the Memorandum of Contract, as set forth in this Section 29(q), the
Property will not be platted into the Lots and accurate metes and bounds legal
descriptions of the Lots constituting the Property may not have been prepared. 
If Purchaser choses to record the Memorandum of Contract, it will initially
include a graphical depiction of the Property (including the approximate
location of the Lots), but may not initially include an actual legal description
of the Property.  The parties agree that by its recordation in the County
Records, the Memorandum of Contract will not affect title to, or otherwise
encumber any other portion of the Development, including any other lots located
within the Development.   Seller shall deliver the Memorandum of Contract and
the Escrow Instructions no later than seven (7) business days after the later to
occur of (i) Purchaser’s deposit into escrow of the Additional Deposit (in
accordance with Section 3(a) hereof) and (ii) Purchaser’s delivery to the Title
Company, in recordable form, of a release of said Memorandum of Contract (the
“Release”), to be held and recorded in the County Records pursuant to the terms
and conditions set forth in the Escrow Instructions.  Upon receipt of written
notice from Seller of Final Approval of each Final Plat, which shall be
accompanied by a form of amendment to the Memorandum of Contract (a “Memorandum
Amendment”), Purchaser shall within three (3) business days after receipt of
such written notice, return to Seller, in recordable form, the Memorandum
Amendment which shall reflect the legal description of the Lots as set forth on
such Final Plat and such Memorandum Amendment shall be recorded in the County
Records.
 
(r)          No Beneficiaries.  No third parties are intended to benefit by the
covenants, agreements, representations, warranties or any other terms or
conditions of this Contract.
 
(s)         Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of single-family lots.  Neither
Purchaser nor Seller is, nor shall either hold itself out to be, the agent,
employee, joint venturer or partner of the other party.
 
(t)         Interstate Land Sales Full Disclosure Act and Colorado Subdivision
Developers Act Exemptions.  It is acknowledged and agreed by the parties that
the sale of the Property will be exempt from the provisions of the federal
Interstate Land Sales Full Disclosure Act under the exemption applicable to sale
or lease of property to any person who acquires such property for the purpose of
engaging in the business of constructing residential, commercial or industrial
buildings or for the purpose of resale of such property to persons engaged in
such business.  Purchaser hereby represents and warrants to Seller that it is
acquiring the Property for such purposes. It is further acknowledged by the
parties that the sale of the Property will be exempt under the provisions of the
Colorado Subdivision Developers Act under the exemption applicable to transfers
between developers.  Purchaser represents and warrants to Seller that Purchaser
is acquiring the Property for the purpose of participating as the owner of the
Property in the development, promotion and sale of the Property and portions
thereof.


40

--------------------------------------------------------------------------------

(u)       Special Taxing District Disclosure. In accordance with the provisions
of C.R.S. §38‑35.7‑101(1), Seller provides the following disclosure to
Purchaser:  SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION
INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE
TAXABLE PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE
PLACED AT RISK FOR INCREASED MILL LEVIES AND TAX TO SUPPORT THE SERVICING OF
SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A
DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES.
PURCHASERS SHOULD INVESTIGATE THE SPECIAL TAXING DISTRICTS IN WHICH THE PROPERTY
IS LOCATED BY CONTACTING THE COUNTY TREASURER, BY REVIEWING THE CERTIFICATE OF
TAXES DUE FOR THE PROPERTY, AND BY OBTAINING FURTHER INFORMATION FROM THE BOARD
OF COUNTY COMMISSIONERS, THE COUNTY CLERK AND RECORDER, OR THE COUNTY ASSESSOR.
 
(v)          Common Interest Community Disclosure.  In accordance with the
provisions of C.R.S. §38‑35.7‑102(1), Seller provides the following disclosure
to Purchaser:  IF SELLER ELECTS TO FORM A HOMEOWNERS ASSOCIATION UNDER THE
MASTER COVENANTS FOR THE DEVELOPMENT, THEN THE PROPERTY IS, OR WILL BE PRIOR TO
EACH RESPECTIVE CLOSING, LOCATED WITHIN A COMMON INTEREST COMMUNITY AND IS, OR
WILL BE PRIOR TO SUCH CLOSING, SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY.
THE OWNER OF THE PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNER’S
ASSOCIATION FOR THE COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND
REGULATIONS OF THE ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS WILL IMPOSE FINANCIAL OBLIGATIONS UPON THE OWNER OF THE PROPERTY,
INCLUDING AN OBLIGATION TO PAY ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES
NOT PAY THESE ASSESSMENTS, THE ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY
AND POSSIBLY SELL IT TO PAY THE DEBT. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS OF THE COMMUNITY MAY PROHIBIT THE OWNER FROM MAKING CHANGES TO THE
PROPERTY WITHOUT AN ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A COMMITTEE OF
THE ASSOCIATION) AND THE APPROVAL OF THE ASSOCIATION. PURCHASERS OF PROPERTY
WITHIN THE COMMON INTEREST COMMUNITY SHOULD INVESTIGATE THE FINANCIAL
OBLIGATIONS OF MEMBERS OF THE ASSOCIATION. PURCHASERS SHOULD CAREFULLY READ THE
DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS OF THE
ASSOCIATION.
 
(w)      Source of Water Disclosure.  In accordance with the provisions of
C.R.S. §38‑35.7-104, Seller provides the following disclosure to Purchaser:


41

--------------------------------------------------------------------------------

THE SOURCE OF POTABLE WATER FOR THIS REAL ESTATE IS:
 
A WATER PROVIDER, WHICH CAN BE CONTACTED AS FOLLOWS:
 

  NAME: Rangeview Metropolitan District

  ADDRESS: c/o Special District Management Services, Inc.

141 Union Blvd., Suite 150
Lakewood, Colorado 80228



  WEB SITE: www.rangeviewmetro.org

  TELEPHONE: 303-987-0835


SOME WATER PROVIDERS RELY, TO VARYING DEGREES, ON NONRENEWABLE GROUND WATER. YOU
MAY WISH TO CONTACT YOUR PROVIDER TO DETERMINE THE LONG-TERM SUFFICIENCY OF THE
PROVIDER’S WATER SUPPLIES.


(x)       STORM WATER POLLUTION PREVENTION PLAN. Seller has previously filed a
Notice of Intent ("NOI") and/or prepared a Stormwater Pollution Prevention Plan
("SWPPP") to satisfy its stormwater obligations arising from Seller’s work on
the Property.  Seller covenants that prior to each Closing Date and until
Closing of the Lots, Seller and/or its contractor shall comply with the SWPPP
with respect to all of the Lots subject to this Contract which are owned by
Seller, and shall comply with all local, state and federal environmental
obligations (including stormwater) associated with the Seller’s development work
on the Property.  Seller shall indemnify and hold Purchaser harmless from all
claims and causes of action arising from breach of the foregoing covenants of
Seller to the extent there is an uncured notice of violation issued with respect
to any Lot prior to conveyance of such Lot to Purchaser.  From and after
conveyance of Lots, and until such time as such Lots are subject to Purchaser’s
SWPPP (as hereafter defined), Purchaser shall be solely responsible for
complying with the SWPPP, installing and maintaining all required best
management practices (“BMPs”), and conducting and documenting all required
inspections.  Such obligations include, without limitation, (i) complying with
the SWPPP or the Purchaser’s SWPPP, as applicable, (ii) installing and
maintaining all required BMPs associated with Purchaser’s ownership of,
development of, and construction on the Lots (including without limitation silt
fences), and (iii) conducting and documenting all required inspections.
Purchaser covenants and Seller acknowledges that, with respect to Lots acquired
by Purchaser, Purchaser shall, within ten (10) business days after conveyance of
such Lots, at its sole cost and expense (subject to Seller’s prior written
approval) submit its own notice of intent for a new stormwater pollution
prevention plan (the “Purchaser’s SWPPP”).  Subsequent to the applicable Closing
Date, Purchaser shall comply with the Purchaser’s SWPPP with respect to all of
the Lots then owned by Purchaser, and shall comply with all local, state and
federal environmental obligations (including stormwater) associated with its
ownership of, development of, and construction on such Lots.  Purchaser shall
indemnify and hold Seller harmless from all third party claims and causes of
action solely arising from breach of the foregoing covenants of Purchaser. 
Notwithstanding anything to the contrary, Seller is only responsible for
complying with the SWPPP to the extent required to complete Seller’s development
work, including without limitation the Finished Lot Improvements, on the
Property and is otherwise not obligated to install any other storm water
management facilities on the Lots, as shown in the CDs, including without
limitation, any SWPPP work to be conducted by Purchaser, its successors and
assigns.


42

--------------------------------------------------------------------------------

(y)       Oil, Gas, Water and Mineral Disclosure.  THE SURFACE ESTATE OF THE
PROPERTY MAY BE OWNED SEPARATELY FROM THE UNDERLYING MINERAL ESTATE, AND
TRANSFER OF THE SURFACE ESTATE MAY NOT NECESSARILY INCLUDE TRANSFER OF THE
MINERAL ESTATE OR WATER RIGHTS.
 
THIRD PARTIES MAY OWN OR LEASE INTERESTS IN OIL, GAS, OTHER MINERALS, GEOTHERMAL
ENERGY OR WATER ON OR UNDER THE SURFACE OF THE PROPERTY, WHICH INTERESTS MAY
GIVE THEM RIGHTS TO ENTER AND USE THE SURFACE OF THE PROPERTY TO ACCESS THE
MINERAL ESTATE, OIL, GAS OR WATER.
 
SURFACE USE AGREEMENT.  THE USE OF THE SURFACE ESTATE OF THE PROPERTY TO ACCESS
THE OIL, GAS OR MINERALS MAY BE GOVERNED BY A SURFACE USE AGREEMENT, A
MEMORANDUM OR OTHER NOTICE OF WHICH MAY BE RECORDED WITH THE COUNTY CLERK AND
RECORDER.
 
OIL AND GAS ACTIVITY.  OIL AND GAS ACTIVITY THAT MAY OCCUR ON OR ADJACENT TO THE
PROPERTY MAY INCLUDE, BUT IS NOT LIMITED TO, SURVEYING, DRILLING, WELL
COMPLETION OPERATIONS, STORAGE, OIL AND GAS, OR PRODUCTION FACILITIES, PRODUCING
WELLS, REWORKING OF CURRENT WELLS, AND GAS GATHERING AND PROCESSING FACILITIES.
 
ADDITIONAL INFORMATION.  PURCHASER IS ENCOURAGED TO SEEK ADDITIONAL INFORMATION
REGARDING OIL AND GAS ACTIVITY ON OR ADJACENT TO THE PROPERTY, INCLUDING
DRILLING PERMIT APPLICATIONS. THIS INFORMATION MAY BE AVAILABLE FROM THE
COLORADO OIL AND GAS CONSERVATION COMMISSION.
 
(z)         Property Tax Disclosure Summary.  PURCHASER SHOULD NOT RELY ON
SELLER’S CURRENT PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT PURCHASER
MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO PURCHASE.  A CHANGE IN
OWNERSHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT
COULD RESULT IN HIGHER PROPERTY TAXES.  IF PURCHASER HAS ANY QUESTIONS
CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE FOR
INFORMATION.
 
(aa)    Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, THE PARTIES
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THE PROVISIONS OF THIS CONTRACT.


43

--------------------------------------------------------------------------------

(bb)       Purchaser’s Ratification. The “Effective Date” means the last of the
following dates: (a) the date this Contract is executed by Purchaser, (b) the
date this Contract is executed by Seller, or (c) the date of Purchaser’s
corporate ratification, as required by this Section. NOTWITHSTANDING ANY OTHER
PROVISION HEREIN, NEITHER THIS CONTRACT NOR ANY AMENDMENT HERETO SHALL BE A
VALID, BINDING OR ENFORCEABLE OBLIGATION OF PURCHASER UNLESS AND UNTIL SUCH
DOCUMENT IS RATIFIED IN WRITING BY ONE OF THE FOLLOWING EXECUTIVE OFFICERS OF
PURCHASER: DONALD R. HORTON, DAVID V. AULD, MICHAEL J. MURRAY, BILL W. WHEAT OR
R. DOUGLAS BROWN.  If Purchaser’s corporate ratification of this Contract or any
amendment hereto (as set forth in (c) above) is not obtained within fourteen
(14) days after mutual execution thereof by Purchaser and Seller, then this
Contract shall terminate and thereafter be of no further force and effect.
 
(cc)        Each Party shall keep the existence and all terms of this Contract
strictly confidential, provided that each Party may disclose the same to its
attorneys, financial consultants and bona fide lenders on the condition that
they agree in advance to be bound by and to observe this covenant and warranty
of confidentiality, and provided that Seller shall be liable to Purchaser for
any breach of this covenant by such parties.
 
(dd)      Seller acknowledges receipt of One Hundred Dollars ($100.00) paid to
Seller by Purchaser as a Binder/Option Fee, in consideration for which Seller
shall be irrevocably bound by the terms of this Contract from and after the date
of Seller’s execution hereof.  The Binder/Option Fee shall not be applied
against the Purchase Price of the Property at Closing.
 
(ee)        Survival.  Obligations to be performed subsequent to a Closing shall
survive each Closing.
 
[SIGNATURE PAGE FOLLOWS]
 
44

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed this Contract effective
as of the day and year first above written.



 
SELLER:
     
PCY HOLDINGS, LLC,
a Colorado limited liability company
      By: /s/ Mark W. Harding   Name: Mark W. Harding   Title: President   Date:
10/30/2020




 
PURCHASER:
     
MELODY HOMES, INC.,
a Delaware corporation
      By: /s/ Bill Carlisle   Name: Bill Carlisle   Title: Vice President  
Date: 10/30/2020



45

--------------------------------------------------------------------------------

LIST OF EXHIBITS



 
EXHIBIT A:
CONCEPTUAL DEVELOPMENT PLAN AND LOTTING DIAGRAM
       
EXHIBIT B:
RESERVATIONS AND COVENANTS
       
EXHIBIT C:
FINISHED LOT IMPROVEMENTS
       
EXHIBIT D:
FORM OF GENERAL ASSIGNMENT
       
EXHIBIT E:
FORM OF TAP PURCHASE AGREEMENT
       
EXHIBIT F:
LOT DEVELOPMENT FEE SCHEDULE (CURRENT AS OF THE EFFECTIVE DATE)
       
EXHIBIT G:
FORM OF BUILDER DESIGNATION
       
EXHIBIT H:

MEMORANDUM OF CONTRACT



46

--------------------------------------------------------------------------------

EXHIBIT A


CONCEPTUAL DEVELOPMENT PLAN AND LOTTING DIAGRAM


[image00006.jpg]


A-1

--------------------------------------------------------------------------------

EXHIBIT B


RESERVATIONS AND COVENANTS


Reservation of Easements.  Seller (referred to this paragraph as “Grantor”)
expressly reserves unto itself, its successors and assigns, the right to grant
easements for construction of utilities and other facilities to support the
development of the properties commonly known as "Sky Ranch," including but not
limited to sanitary sewer, water lines, electric, cable, broad‑band and
telephone transmission, storm drainage and construction access easements across
the Property allowing Grantor or its assignees the right to install and maintain
sanitary sewer, water lines, cable television, broad‑band, electric, and
telephone utilities on the Property and on its adjacent property, and further,
to accommodate storm drainage from its adjacent property.  Such easements shall
not allow above-grade surface installation of facilities and shall require the
restoration of any surface damage or disturbance caused by the exercise of such
easements, shall not be located within the building envelope of any Lot or
otherwise interfere with the use of a Lot for construction of Grantee’s homes,
shall not materially detract from the value, use or enjoyment of (i) the
remaining portion of the Property on which such easements are to be located, or
(ii) any adjoining property of Grantee, and shall not require any reduction in
allowed density for the Property or reconfiguration of planned lots or the
building envelope on a lot.  If possible, such easements shall be located within
the boundaries of existing easement areas.  Grantor, at its sole expense, shall
immediately restore the land and improvements thereon to their prior condition
to the extent of any damage incurred due to Grantor’s utilization of the
easements herein reserved.


Reservation of Minerals and Mineral Rights.  To the extent owned by Grantor,
Grantor herein expressly excepts and reserves unto itself, its successors and
assigns, all right, title and interest in and to all minerals and mineral
rights, including bonuses, rents, royalties, royalty interests and other
benefits that may be payable as a result of any oil, gas, gravel, minerals or
mineral rights on, in, under or that may be produced from the Property,
including, but not limited to, all gravel, sand, oil, gas and other liquid
hydrocarbon substances, casinghead gas, coal, carbon dioxide, helium, geothermal
resources, and all other naturally occurring elements, compounds and substances,
whether similar or dissimilar, organic or inorganic, metallic or non-metallic,
in whatever form and whether occurring, found, extracted or removed in solid,
liquid or gaseous state, or in combination, association or solution with other
mineral or non-mineral substances, provided that Grantor expressly waives all
rights to access, use or damage the surface of the Property to exercise the
rights reserved in this paragraph and, without limiting such waiver, Grantor’s
activities in extracting or otherwise dealing with the minerals and mineral
rights shall not cause disturbance or subsidence of the surface of the Property
or any improvements on the Property.


B-1

--------------------------------------------------------------------------------

Reservation of Water and Water Rights.  To the extent owned by Grantor, Grantor
herein expressly excepts and reserves unto itself, its successors and assigns,
all water and water rights, ditches and ditch rights, reservoirs and reservoir
rights, streams and stream rights, water wells and well rights, whether
tributary, non-tributary or not non-tributary, including, but not limited to,
all right, title and interest under C.R.S. 37-90-137 on, underlying, appurtenant
to or now or historically used on or in connection with the Property, whether
appropriated, conditionally appropriated or unappropriated, and whether
adjudicated or unadjudicated, including, without limitation, all State Engineer
filings, well registration statements, well permits, decrees and pending water
court applications, if any, and all water well equipment or other personalty or
fixtures currently used for the supply, diversion, storage, treatment or
distribution of water on or in connection with the Property, and all water and
ditch stock relating thereto; provided that Grantor expressly waives all rights
to access, use or damage the surface of the Property to exercise the rights
reserved in this paragraph and, without limiting such waiver, Grantor’s
activities in dealing with the water and water rights herein reserved shall not
cause disturbance or subsidence of the surface of the Property or any
improvements on the Property.


Reimbursements and Credits.  Grantee shall have no right to any reimbursements
and/or cost-sharing agreements pursuant to any agreements entered into between
Grantor or any of Grantor’s affiliates and third parties which may or may not
affect the Property.  In addition, Grantee acknowledges that Grantor, its
affiliates, the District, the PID, or other metropolitan district, has installed
or may install certain infrastructure improvements (“Infrastructure
Improvements”), the Interchange Upgrades, and/or donate, dedicate and/or convey
certain rights, improvements and/or real property (“Dedications”) to Arapahoe
County (the “County”) or other governmental authority (“Authority”) which
benefit all or any part of the Property, together with adjacent properties, and
which entitle Grantor or its affiliates and/or the Property or any part thereof
to certain reimbursements by the County or other Authority or credits by the
County or other Authority for park fees, open space fees, school impact fees,
capital expansion fees and other governmental fees which would otherwise be
required to be paid to the County or other Authority by the owner of the
Property or any part thereof from time to time (“Governmental Fees”).  If and to
the extent that Grantee is entitled to a credit or waiver of any Governmental
Fees from the County and/or any other Authority as a result of Infrastructure
Improvements constructed, or Dedications made, by Grantor, its affiliates, the
District, the PID, or other metropolitan district, then Grantee shall pay to or
reimburse Grantor (or its designated affiliates) an amount equal to such
credited or waived Governmental Fees at the time such Governmental Fees would
have otherwise been payable to the County or other such Authority by Grantee or
its assignees.  In addition, Grantee acknowledges that Grantor or its
affiliate(s) may have negotiated or may negotiate with the County or other
Authority for reimbursements to Grantor or its affiliates and Grantee
acknowledges that certain Governmental Fees which may be paid by Grantee to the
County or other Authority may be reimbursed to Grantor and/or its affiliates
pursuant to the terms of said agreement.  The obligations and covenants set
forth herein shall be binding on Grantee, its successors and assigns, and any
subsequent owners of the Property, except that homeowners shall have no
obligation for any reimbursements provided herein.  The obligation for
reimbursements described herein shall automatically terminate (without the
necessity of recording any document) with respect to any residential lot as of
the date of conveyance of such residential lot, together with a residence
constructed thereon, to a homebuyer.  Any title insurance company may rely on
the automatic termination language set forth above for the purpose of insuring
title to a home.


B-2

--------------------------------------------------------------------------------

EXHIBIT C


FINISHED LOT IMPROVEMENTS


1.          "Finished Lot Improvements" means the following improvements on, to
or with respect to the Lots or in public streets or tracts in the locations as
required by all approving Authorities, to obtain building permits and
certificates of occupancy for home improvements for the Lots, and substantially
in accordance with the CDs:


(a)          overlot grading together with corner pins and T-posts on rears for
each Lot installed in place, graded to match the specified Lot drainage template
within the CDs (but not any Overex);


(b)         water and sanitary sewer mains and other required installations in
connection therewith identified in the CDs, valve boxes and meter pits,
substantially in accordance with the CDs approved by the approving Authorities,
together with appropriate markers;


(c)          storm sewer mains, inlets and other associated storm drainage
improvements pertaining to the Lots in the public streets as shown on the CDs;


(d)          curb, gutter, asphalt, sidewalks, street striping, street signage,
traffic signs, traffic signals (if any are required by the approving
Authorities), and other street improvements, in the private and/or public
streets as shown on the CDs; Seller will either have applied a final lift of
asphalt or in Seller’s discretion posted sufficient financial guarantees as
required by the County for the Lots to qualify for issuance of building permits
in lieu of such final lift of asphalt;


(e)          sanitary sewer service stubs (in accordance with Rangeview’s rules
and regulations) connected to the foregoing sanitary sewer mains, installed into
each respective Lot (stubbed to a point beyond dry utility easements), together
with appropriate markers of the ends of such stubs, as shown on the CDs;


(f)          water service stubs connected to the foregoing water mains
installed into each Lot (stubbed to a point beyond  dry utility easements),
together with appropriate markers of the ends of such stubs, as shown on the
CDs;


(g)         Lot fill in compliance with the geotechnical engineer’s
recommendation, and with respect to any filled area or compacted area, provide
from a Colorado licensed professional soils engineer a HUD Data Sheet 79G
Certification (or equivalent) and a certification that the compaction and
moisture content recommendations of the soils engineer were followed and that
the grading of the respective Lots complies with the approved grading plans,
with overlot grading completed in conformance with the approving Authorities
approved grading plans within a +/- 0.2’ tolerance of the approved grading
plans; however, the Finished Lot Improvements do not include any Overex;


(h)         all storm water management facilities as shown in the CDs to the
extent required by Section 29(x) of the Agreement; and


C-1

--------------------------------------------------------------------------------

2.           Dry Utilities.  Electricity, natural gas, television and telephone
service will be installed by local utility companies.  The installations may not
be completed at the time of a Closing, and are not part of the Finish Lot
Improvements; provided, however, that: (i) with respect to electric distribution
lines and street lights, Seller will have signed an agreement with the electric
utility service provider and paid all costs and fees for the installation of
electric distribution lines and facilities to serve the Lots, and all sleeves
necessary for electric, gas, telephone and/or cable television service to the
Lots will be installed; (ii) with respect to gas distribution lines, Seller will
have signed an agreement with the gas utility service provider, and paid all
costs and fees for the installation of gas distribution lines and facilities to
serve the Lots.  Seller will take commercially reasonable efforts to assist
Purchaser in coordinating with these utility companies to provide final
electric, gas, telephone and cable television service to the residences on the
Lots, however, Purchaser must activate such services through an end user
contract.  Purchaser acknowledges that in some cases the telephone and cable
companies may not have pulled the main line through the conduit if no closings
of residences have occurred.  Notwithstanding the foregoing, if dry utilities
have not been installed upon Substantial Completion of the Finished Lot
Improvements, Seller shall be obligated to have contracted for same and paid all
costs and fees payable for such installation. Unless Seller has contracted for
such installation and paid such costs before the Effective Date, Seller will
give Purchaser notice when such contracts have been entered and such costs
paid.  With respect to any other improvements that are required by the
subdivision improvement agreement applicable to the Lots but which are not
addressed as part of the Finished Lot Improvements, Seller shall complete such
other improvements, to the extent required by the County, so as not to delay the
issuance of certificates of occupancy for residences constructed by Purchaser on
the Lots.


3.           CO Required Improvements.  The improvements which are not required
for the issuance of building permits, but which are required by the Authorities
so that dwellings and other home improvements constructed or to be constructed
by Purchaser on the Lots are eligible for the issuance of certificates of
occupancy for homes will be completed by Seller as required by the Authorities
so that Purchaser is not delayed or prevented from obtaining certificates of
occupancy for homes constructed by Purchaser on the Lots.


4.           Tree Lawns/Sidewalks. Notwithstanding anything in this Contract to
the contrary, Seller shall have no obligation to construct, install, maintain or
pay for the maintenance, construction and installation of (i) any landscaping or
irrigation for such landscaping behind the curb on any Lot that is to be
maintained by the owner of such lot (collectively, “Tree Lawns”), but Seller
shall be responsible for constructing and installing the detached sidewalks and
ramps (collectively, “Sidewalks”) that are located immediately adjacent to any
Lot or on a tract as required by the approved CDs, County, or any other
Authority and/or applicable laws as provided in this Contract.  Purchaser shall
be responsible for installing any other lead walks, pathways, and driveways and
any other flatwork on the Lots.  Purchaser shall install all Tree Lawns on or
adjacent to the Lots in accordance with all applicable CDs, requirements,
regulations, laws, development codes and building codes of all Authorities.


C-2

--------------------------------------------------------------------------------

5.           Warranty.


(a)          Government Warranty Period.  The Authorities require warranty
periods (each a “Government Warranty Period”) after the final completion that is
applicable to those Finished Lots Improvements that are dedicated to or owned,
and accepted for maintenance by the Authorities (the “Public Improvements”).  In
the event defects in the Public Improvements to which a governmental warranty
(each a “Governmental Warranty”) applies become apparent during the applicable
Government Warranty Period, then Seller shall coordinate the repairs with the
applicable Authorities and cause the service provider(s) who performed the work
or supplied the materials in which the defect(s) appear to complete such repairs
or, if such service providers fail to correct such defects, otherwise cause such
defects to be repaired to the satisfaction of the Authorities. Any costs and
expenses incurred pursuant to a Government Warranty in connection with any
repairs or warranty work performed during the Government Warranty Period
(including, but not limited to, any costs or expenses incurred to enforce any
warranties against any service providers) shall be borne by Seller, unless such
defect was caused by Purchaser or its contractors, subcontractors, employees, or
agents, in which event Purchaser shall pay all such costs and expenses to the
extent such defect was caused by Purchaser or its contractors, subcontractors,
employees, or agents.


(b)          Non-Government Warranty Period.  Seller warrants (“Non-Government
Warranty”) to Purchaser that each Finished Lot Improvement, other than the
Public Improvements, shall have been constructed in a good and workman like
manner accordance with the CDs for one (1) year from the date of Substantial
Completion of such Finished Lot Improvement (the “Non-Government Warranty
Period”).  If Purchaser delivers written notice to Seller of breach of the
Non-Government Warranty during the Non-Government Warranty Period, then Seller
shall coordinate the corrections with Purchaser and cause the contractors and
service provider(s) who performed the work or supplied the materials in which
the breach of Non-Government Warranty appears to complete such corrections or,
if such contractors and service providers fail to make such corrections,
otherwise cause such corrections to be made to the reasonable satisfaction of
Purchaser.  Any costs and expenses incurred in connection with a breach of the
Non-Government Warranty shall be borne by Seller (including, but not limited to,
any costs or expenses incurred to enforce any warranties against contractors and
service providers), unless such breach was caused by Purchaser or its
contractors, subcontractors, employees, or agents, in which event Purchaser
shall pay all such costs and expenses to the extent the breach was caused by
Purchaser or its contractors, subcontractors, employees, or agents.


(c)          EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 5 OF THIS EXHIBIT C,
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND TO PURCHASER IN
RELATION TO THE FINISHED LOT IMPROVEMENTS, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF HABITABILITY, MERCHANTABILITY, OR FITNESS
FOR ANY PARTICULAR PURPOSE, AND EXPRESSLY DISCLAIMS ALL OF THE SAME AND SHALL
HAVE NO OBLIGATION TO REPAIR OR CORRECT AND SHALL HAVE NO LIABILITY OR
RESPONSIBILITY WITH RESPECT TO ANY DEFECT IN IMPROVEMENTS FOR WHICH NO CLAIM IS
ASSERTED DURING THE APPLICABLE WARRANTY PERIOD.  If and to the extent C.R.S.
13.20-806(7) applies with respect to any claim arising out of residential
property, nothing in this Agreement is intended to constitute a waiver of, or
limitation on, the legal rights, remedies or damages provided by the
Construction Defect Action Reform Act, C.R.S. 13-20-801 et seq., or provided by
the Colorado Consumer Protection Act, Article 1 of Title 6, C.R.S., as described
in the Construction Defect Action Reform Act, or on the ability to enforce such
legal rights, remedies, or damages within the time provided by applicable
statutes of limitation or repose.


C-3

--------------------------------------------------------------------------------

EXHIBIT D


FORM OF GENERAL ASSIGNMENT


GENERAL ASSIGNMENT


Reference is hereby made to that certain Contract for Purchase and Sale of Real
Estate dated as of _______________, 2020 (the "Agreement"), pursuant to which
PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), has agreed
to sell to MELODY HOMES, INC., a Delaware corporation ("Purchaser"), the
Property as described in the Agreement.


For good and valuable consideration, the receipt of which is hereby
acknowledged, Seller hereby assigns and transfers to Purchaser on a
non-exclusive basis, Seller's right, title and interest (but not any
obligations, all of same remaining with Seller) in the following as the same
relate solely to that certain real property legally described on Exhibit A,
attached hereto and incorporated herein by this reference the ("Property"), and
to the extent the same are assignable: (i) all subdivision agreements,
development agreements, and entitlements; (ii) all construction plans and
specifications; (iii) all construction and other warranties and indemnities
including any and all warranties from all contractors and service provider(s)
who performed work or supplied materials for the Property and the Development;
and (iv) all development rights benefiting the Property.


IN WITNESS WHEREOF, Seller has executed this General Assignment as of
___________, 20__.



 
SELLER:
     
PCY HOLDINGS, LLC,
a Colorado limited liability company
      By:
  Name:
  Title:
  Date:




D-1

--------------------------------------------------------------------------------

EXHIBIT E


FORM OF TAP PURCHASE AGREEMENT


To be inserted by agreement of the Parties prior to the expiration of the Due
Diligence Period.


E-1

--------------------------------------------------------------------------------

EXHIBIT F


SKY RANCH LOT DEVELOPMENT FEE SCHEDULE
(CURRENT AS OF __/__/20__)



 
Fee Description
 
Timing
 
Contact Information


 
System Development Fees (Tap Fees)
(Issued to Rangeview Metropolitan District)


Water Tap Fee per unit= $27,209 (for 1 SFE lot)
Wastewater Tap Fee per unit= $4,752
Meter Set Fee (3/4”) per unit or irrigated area = $408.23
Service Line Inspection Fee per meter= $75.00


 
Building
Permit
 
Brent Brouillard
303-292-3456
bbrouillard@purecyclewater.com
 
 
 
Public Improvement Fee
(Issued to Sky Ranch CAB)


2.75% of 50% of construction valuation per lot


 
Building
Permit
 
Rick Dinkel
303-292-3475
rdinkel@purecyclewater.com


 
Fire Development Fee
(Issued to Bennett-Watkins Fire)


$1,500/lot
 
Building
Permit
 
Life Safety Assistant/Fire Inspector
Victoria Flamini
355 4th Street
Bennett, CO 80102


303-644-3572


 
Operations & Maintenance Fee
(Issued to Sky Ranch CAB)


$50/month per lot (prorated to $25 for builder owned lots)


$100 One-time turnover fee


 
Substantial
Completion
of Lot
 
Rick Dinkel
303-292-3475
rdinkel@purecyclewater.com
 
 
Stormwater Management Co-Op
(Issued to Pure Cycle)
 
$500/lot


 
Takedown
Closing
 
Robert McNeill
303-292-3475
rmcneill@purecyclewater.com
 



F-1

--------------------------------------------------------------------------------

 
Marketing Co-Op
(Issued to Pure Cycle)


$1,000/lot


 
Takedown
Closing
 
Robert McNeill
303-292-3475
rmcneill@purecyclewater.com


 
Public Improvement District – TBD


Additional mill levies for regional improvements such as I70 interchange,
Schools, 1st Creek Bridges, Rec Center, etc. will be required


Objective is for Phase 2 total mill levies not to exceed Phase 1 total mill
levies
 
Building
Permit
 
TBD



F-2

--------------------------------------------------------------------------------

EXHIBIT G


FORM OF BUILDER DESIGNATION


RECORDING REQUESTED BY
 
AND WHEN RECORDED MAIL TO:
 
            Attn:    



DESIGNATION OF BUILDER


THIS DESIGNATION OF BUILDER (this "Designation") is made and entered into this
____ day of ________ 20__ (the "Effective Date"), by and between PCY HOLDINGS,
LLC, a Colorado limited liability company ("Developer"), whose address is 34501
E. Quincy Ave, Bldg. 34, Box 10, Watkins, CO 80137, and MELODY HOMES, INC., a
Delaware corporation ("Melody"), whose legal address is 9555 S. Kingston Court,
Englewood, CO 80112-5943.


RECITALS


A.         Developer is a Developer under the Covenants, Conditions and
Restrictions for Sky Ranch, recorded in the real property records of Arapahoe
County, Colorado (the "Records") on August 10, 2018 at Reception No. D8079588
(the "Covenants").


B.          On the Effective Date, Melody has acquired from Developer a portion
of the Property (as defined in the Covenants) that is subject to the Covenants,
which portion is more particularly described on Exhibit A attached hereto and
incorporated herein by this reference (the "Builder Property").


C.        Developer desires to designate Melody as a Builder under the Covenants
in conjunction with Melody’s purchase of the Builder Property from Developer, as
set forth herein.


DESIGNATION


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Developer and Melody agree as follows:


1.           Recitals. The foregoing Recitals are incorporated herein by this
reference.


2.           Defined Terms. Terms herein set in initial capital letters but not
defined herein shall have the meanings given them in the Covenants.


3.           Designation of Builder. Developer hereby designates Melody as a
Builder under the Covenants with respect to, but only with respect to, the
Builder Property. Melody hereby accepts the foregoing Builder designation from
Developer.


G-1

--------------------------------------------------------------------------------

4.          Miscellaneous. This Designation embodies the entire agreement
between the parties as to its subject matter and supersedes any prior agreements
with respect thereto. The validity and effect of this Designation shall be
determined in accordance with the laws of the State of Colorado, without
reference to its conflicts of laws principles. This Designation may be modified
only in writing signed by both parties. This Designation may be executed in any
number of counterparts and each counterpart will, for all purposes, be deemed to
be an original, and all counterparts will together constitute one instrument.


5.          Binding Effect. This Designation is binding upon and inures to the
benefit of Developer and Melody and their respective successors and assigns, and
shall be recorded in the Records.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


G-2

--------------------------------------------------------------------------------

 
DEVELOPER:
     
PCY HOLDINGS, LLC,
 
a Colorado limited liability company
     
By:

Pure Cycle Corporation,  

a Colorado corporation,
 

its sole member




 


By:

   


Name:
Mark Harding  

Its:
President



STATE OF COLORADO
)
   
)
ss.
COUNTY OF

)
 



The foregoing instrument was acknowledged before me this ___ day of __________
20__, by Mark Harding as President of Pure Cycle Corporation, a Colorado
corporation, sole member of PCY HOLDINGS, LLC, a Colorado limited liability
company.


Witness my hand and official seal.
 
My commission expires:
       
Notary Public



G-3

--------------------------------------------------------------------------------

 
MELODY:
     
MELODY HOMES, INC.,
 
a Delaware corporation
     
By:

   
Name:

   
Title:

 



STATE OF COLORADO
)
   
)
ss.
COUNTY OF

)
 



The foregoing instrument was acknowledged before me this _____ day of _______,
20__, by ___________________________________________ as _____________________ of
MELODY HOMES, INC., a Delaware corporation.


Witness my hand and official seal.
 
My commission expires:
       
Notary Public



G-4

--------------------------------------------------------------------------------

EXHIBIT H


MEMORANDUM OF CONTRACT


After recording return to:
Davis & Ceriani, P.C.
Attn.:  Edward R. Gorab, Esq.
1600 Stout Street, Suite 1710
Denver, CO  80202


Memorandum of Contract


THIS MEMORANDUM OF AGREEMENT (“Memorandum”) is made as of the ______ day of
_______________ , 20__, by and between PCY HOLDINGS, LLC, a Colorado limited
liability company (“Seller”) and MELODY HOMES, INC., a Delaware corporation
(“Purchaser”).


WITNESSETH:


WHEREAS, Seller has, by that certain Contract of Purchase and Sale of Real Esate
with an Effective Date of ______________________________ (the “Contract”),
agreed to sell to Purchaser that certain Property (the “Property”) situate in
Arapahoe County, Colorado, as described on Exhibit A attached hereto and
incorporated herein by this reference, upon and subject to the terms,
provisions, conditions and exceptions contained in the Contract; and


WHEREAS, Seller and Purchaser desire, through the execution and recordation of
this Memorandum, to reaffirm and give notice of the Contract and the rights and
interest created thereby.


NOW, THEREFORE, in consideration of the premises and for the aforesaid purposes,
the parties do hereby state and agree as follows:


1.          Seller has agreed to sell to Purchaser and Purchaser has agreed to
acquire from Seller, the Property pursuant to the terms, provisions, conditions
and exceptions set forth in the Contract.


2.          Pursuant to the terms of the Contract and assuming proper exercise
of Purchaser’s right to purchase, Seller shall convey title to the Property to
Purchaser on the dates set forth in the Contract.


3.          Any interest, right or title acquired in the Property by virtue of
any act or transaction subsequent to the date of the recordation of this
Memorandum, or otherwise subsequent to the Effective Date of the Contract and/or
recordation of this Memorandum by virtue of law or equity, shall be wholly
subject to the right, title and equity of the Purchaser in the Property by
virtue hereof and by virtue of the Contract.


H-1

--------------------------------------------------------------------------------

4.          This Memorandum is not a complete summary of the Contract and shall
not be used in interpreting the provisions of the Contract, nor in any way or
manner amend, modify or affect the terms, provisions, conditions and exceptions
of the Contract and the Contract shall govern and control in all respects, the
duties, obligations, covenants, warranties and agreements of Seller and
Purchaser with respect to the Property.  The termination of the record interest
created by this Memorandum may be evidenced by, among other things, the
recording of a Release of Memorandum or by the conveyance of title to the
Property from Seller to Purchaser.


IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date first written above.


SELLER:
     
By:
    Print Name:     Title:    


STATE OF COLORADO
)
   
)
ss.
COUNTY OF

)
 


The foregoing instrument was acknowledged before me this  _____ day of
_______________, 201__, by__________________________ as _________________ of
_____________________________________.


WITNESS my hand and official seal.
 
My commission expires:
 
      Notary Public



H-2

--------------------------------------------------------------------------------

Melody Homes, Inc., a Delaware corporation
     
By:
    Print Name:     Title:    



STATE OF COLORADO
)
   
)
ss.
COUNTY OF

)
 


The foregoing instrument was acknowledged before me this  _____ day of
_______________, 201__, by_________________________ as __________________ of
Melody Homes, Inc., a Delaware corporation.


WITNESS my hand and official seal.
 
My commission expires:
 
      Notary Public



H-3

--------------------------------------------------------------------------------

Exhibit A to Memorandum of Contract
[Lots]
To be inserted by agreement of the Parties during the Due Diligence Period.




H-4

--------------------------------------------------------------------------------